t c memo united_states tax_court marshall and judith cohan et al petitioners v commissioner of internal revenue respondent docket nos filed date kenneth a glusman kelly m townsend jason t bell and edward defranceschi for petitioners carina j campobasso and michael r fiore for respondent contents findings_of_fact i preliminary matters 1cases of the following petitioners are consolidated herewith john and janet aldeborgh docket no and robert and susan hughes docket no ii the farm a description b agreement iii other owners of adjoining land iv formation of hcac v actions taken with respect to the farm vi negotiations with tnc vii final agreement viii the closing a overview b four properties transferred to hcac blue heron sanderling lot sec_2 and c horse barn lease d aldeborgh lease e lot option f wild right-of-way relocation and other road modifications g new beach rights h release of the reciprocal right i land bank fees j legal fees reimbursement ix postclosing negotiations x federal_income_tax reporting xi notices of deficiency opinion i burden_of_proof ii charitable_contribution deductions a background b sec_170 and regulations c analysis good-faith estimate reasonable reliance substantial compliance doctrine conclusion iii valuation a background b fair_market_value standard overview common approaches for determining fair_market_value a overview b market approach c income approach d asset-based approach c experts d overview of expert testimony mr laporte mr czupryna e valuation of the four properties blue heron a mr laporte’s appraisal b mr czupryna’s appraisal sanderling a mr laporte’s appraisal b mr czupryna’s appraisal lot sec_2 and a mr laporte’s appraisal b mr czupryna’s appraisal analysis f horse barn lease overview land value rate of return vacancy adjustment conclusion g aldeborgh lease overview land value discount for restricted use fair return rate inwood annuity factor conclusion h wild right-of-way relocation i new beach rights iv gain from the sale of the rights of first refusal a overview b amount_realized number of new beach rights a petitioners’ position b respondent’s position release of the reciprocal right encumbering the aldeborgh children’s existing properties c adjusted_basis wallace co payment success fee tax_advice v character of gain vi accuracy-related_penalties a overview b in general c respondent’s initial burden of production d analysis vii remaining arguments memorandum findings_of_fact and opinion marvel judge respondent determined federal_income_tax deficiencies and sec_6662 a accuracy-related_penalties as follows marshall and judith cohan docket no year deficiency accuracy-related_penalty sec_6662 dollar_figure dollar_figure john and janet aldeborgh docket no year deficiency accuracy-related_penalty sec_6662 dollar_figure dollar_figure robert and susan hughes docket no year deficiency accuracy-related_penalty sec_6662 dollar_figure dollar_figure petitioners filed petitions seeking redetermination of the deficiencies and penalties we consolidated the cases for trial briefing and opinion and shall refer to the consolidated cases as this case throughout this opinion 2section references are to the applicable versions of the internal_revenue_code code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded to the nearest dollar after concessions by the parties discussed infra the issues for decision are whether marshall and judith cohan marshall cohans and robert and susan hughes hugheses may each claim a charitable_contribution_deduction under sec_170 relating to a transaction between herring creek acquisition co l l c hcac and the nature conservancy tnc that occurred in the transaction whether petitioners failed to report taxable_income from the transaction whether the income generated by the transaction is taxable as ordinary_income or as a long-term_capital_gain and whether petitioners are liable for accuracy-related_penalties under sec_6662 sec_6662 penalties i preliminary matters findings_of_fact some facts were stipulated we incorporate the stipulation of facts the first supplemental stipulation of facts and the second supplemental stipulation of facts into our findings by this reference petitioners in each docket are a married couple benjamin and hildegarde cohan benjamin cohans are the parents of petitioners marshall cohan mr cohan and janet aldeborgh and the benjamin cohans are grandparents of petitioner robert hughes mr hughes when the petitions were filed the marshall cohans resided in florida john and janet aldeborgh aldeborghs resided in massachusetts and the hugheses resided in california hcac is a massachusetts limited_liability_company the parties stipulated that petitioners were its only members in and we so find hcac redeemed the aldeborghs’ interest on date for federal_income_tax purposes hcac reported on its form_1065 u s return of partnership income for and we so find that hcac is a partnership not subject_to the tefra partnership audit and litigation procedures of sec_6221 through see sec_301_7701-3 proced admin regs ii the farm a description herring creek farm farm is an approximately 220-acre property in edgartown massachusetts on the southeast shoreline of martha’s vineyard the farm is in a neighborhood that fronts edgartown great pond on the west slough cove on the north and crackatuxet cove and the atlantic ocean on the south the farm sits in an ecologically significant area known as the katama maritime sand plains the katama maritime sand plain sec_3martha’s vineyard is a triangular island approximately miles south of cape cod massachusetts and is surrounded by nantucket sound vineyard sound and the atlantic ocean the island is dollar_figure square miles and has more than miles of coastline include a rare type of soil that is found only in martha’s vineyard except perhaps that it may be found to a limited extent in nantucket and a number of natural communities such as grasslands and heathlands dominated by shrubs and oak trees the katama maritime sand plains also host many rare threatened and endangered species b agreement one or more members of the wallace family wallace family purchased the farm from the benjamin cohans in at that time the wallace family through a trustee entered into a date agreement agreement with the benjamin cohans the marshall cohans and the aldeborghs hildegarde cohan the marshall cohans and the aldeborghs owned land adjoining the farm among other things the agreement limited development of the farm and the adjoining properties owned by the benjamin cohans the marshall cohans and the aldeborghs and granted both to the wallace family as one party and to the benjamin cohans to the marshall cohans and to the aldeborghs as three separate groups constituting the second party certain rights to purchase the other party’s property if it was offered for sale before date the rights received by the benjamin cohans the 4the wallace family purchased and owned the farm primarily through trusts marshall cohans and the aldeborghs rights of first refusal applied to approximately acres of the farm encumbered land and generally prevented the wallace family from selling or transferring the encumbered land without first offering it to the benjamin cohans the marshall cohans the aldeborghs and any issue of the benjamin cohans or any spouse of such issue this offer was required to be made to each of these offerees only to the extent that he she or they continued to own adjoining land with a dwelling thereon any offer that the wallace family made which was subject_to the rights of first refusal could be accepted in the following order of priority as long as the accepting offeree or offerees in the case of a joint acceptance by spouses continued to own adjoining land with a dwelling thereon benjamin and or hildegarde cohan janet and or john aldeborgh marshall and or judith cohan and any issue who is not then under a legal disability of the benjamin cohans the marshall cohans or the aldeborghs or a spouse who is not then under a legal disability of that issue the agreement further provided that if such an offer was properly made and not timely accepted within days or was accepted within days but the resulting sale was not effected pursuant to the terms of the agreement the wallace family could sell any 5we say generally because the rights of first refusal did not apply to transfers among members of the wallace family or to any of their issue or spouses of their issue or all of the encumbered land to any person under any terms that the wallace family desired as long as the sale was timely recorded in accordance with the agreement and that the rights of first refusal would no longer apply to that sold property the agreement fixed the sale price incident to the rights of first refusal at the sum of the reproduction cost of any house or other structure on the land plus an amount for the land equal to amount per acre termination_date dollar_figure big_number big_number big_number date date date date as relevant here the rights of first refusal effectively foreclosed the possibility that the wallace family would sell the encumbered land to an unrelated third party without the acquiescence of all of the offerees because the value of the encumbered land so significantly exceeded the set price that the rights of first refusal would be expected to be exercised under the agreement the wallace family received a reciprocal right_of_first_refusal on the adjoining property owned by hildegarde cohan the marshall cohans and the aldeborghs reciprocal right the terms of the reciprocal right paralleled the terms of the rights of first refusal the reciprocal right which also expired on date prevented the benjamin cohans the marshall cohans and the aldeborghs from selling or transferring their property to an unrelated third party without first offering it to the wallace family for the just-discussed price set forth in the agreement as was similarly true in the case of the rights of first refusal the reciprocal right did not preclude the benjamin cohans the marshall cohans and the aldeborghs from transferring their property to any of their issue or to a spouse of that issue under the agreement the benjamin cohans the marshall cohans and the aldeborghs and the issue of any of those persons and a spouse of the issue also received personal rights to use a private beach beach rights they continued to have the beach rights as long as they owned their property adjoining the farm and maintained a dwelling on that property iii other owners of adjoining land in the hugheses purchased a lot adjoining the farm the purchase was from a family not subject_to the agreement the reciprocal right did not attach to the hugheses’ property in or slightly before the aldeborghs’ children and their spouses john and vicki aldeborgh erik and joanne aldeborgh ii and robert and mary st john collectively aldeborgh children became owners of parts of the aldeborghs’ property the portion of the property that the aldeborgh children received from the aldeborghs which was subject_to the agreement remained subject_to that agreement other residential lots adjoining the farm were owned by families not relevant to our discussion several of those lots fronted edgartown great pond or slough cove none of those lots was subject_to the agreement iv formation of hcac the wallace family eventually desired to develop the farm as a residential subdivision and made several attempts to do so petitioners were against any such development the wallace family and petitioners disputed whether the rights of first refusal were enforceable on or about date petitioners formed hcac to acquire the farm and otherwise to protect the rights of first refusal against challenges by the wallace family to the validity of the agreement in exchange for equal partnership interests in hcac the marshall cohans and the aldeborghs assigned their rights of first refusal to hcac with each of the parties to hcac’s operating_agreement agreeing that the value of these rights was dollar_figure and the hugheses contributed dollar_figure later on a date that does not appear in the record the aldeborgh children assigned hcac their rights of first refusal but they did not and never did receive an interest in hcac mr hughes a managing member of hcac held power_of_attorney to assert and defend the rights of first refusal 6the benjamin cohans were both deceased as of this time v actions taken with respect to the farm in the wallace family filed a lawsuit against petitioners and hcac wallace litigation seeking to invalidate the agreement so that the wallace family could develop the farm the massachusetts superior court eventually upheld the validity of the agreement as of the farm consisted of a central field an east field various lots and a private beach improvements on the farm included among other structures four existing houses ie two houses referred to as blue heron and sanderling and two additional houses fronting edgartown great pond the central field so called because it was at the center of the farm consisted of approximately acres of undeveloped agricultural land and included a horse barn the east field comprised approximately acres of undeveloped natural grassland east of the central field the private beach included approximately acres south of crackatuxet cove fronting the atlantic ocean the four properties owned by the aldeborghs and the aldeborgh children collectively aldeborgh families were approximately or acres each and were on the southerly side of crackatuxet cove road the marshall cohans owned an approximately 8-acre waterfront lot north of the central field with a big_number square-foot one-story home and a pool the hugheses owned an approximately 1-acre lot abutting the central field with a big_number square-foot cape cod style home the six properties owned by petitioners and the aldeborgh children are collectively referred to in this opinion as petitioners’ and the aldeborgh children’s existing properties mr hughes opposed the wallace family’s proposed development of the farm concerned that the wallace family would continue advancing their development plans after the rights of first refusal expired on date mr hughes began seeking a buyer who was willing to purchase the farm from the wallace family and then conserve and protect the farm in a realtor on martha’s vineyard told mr hughes that he had a prospective buyer david peters mr peters a real_estate developer with a limited_liability_company named mv regency group l l c regency subsequent reference to mr peters includes regency mr hughes met and talked with mr peters but mr hughes eventually terminated discussions with mr peters because mr hughes was not satisfied with mr peters’ ambiguous plans for the farm vi negotiations with tnc around the time mr hughes ended discussions with mr peters mr hughes received a telephone call from tom chase mr chase a program director for tnc who told mr hughes about tnc’s conservation buyer program tnc is an international conservation organization dedicated to preserving biological diversity by protecting lands and waters that species plants animals and natural communities need to survive tnc executes its mission by acquiring land or interests in land that may be used to manage biological diversity a conservation buyer is someone who acquires property subject_to conservation restrictions at all relevant times tnc was a sec_501 organization eligible to receive tax-deductible contributions under sec_170 tnc became interested in acquiring the farm because of its location in maritime sand plains which exist in only a few places in the world tnc was familiar with the farm’s location because it had worked on a nearby habitat known as the katama airfield tnc’s plan for the farm involved restoring it to its natural state and then reintroducing native plant species in order to acquire the farm from the wallace family however tnc first had to deal with the rights of first refusal mr hughes considered tnc an attractive buyer of the farm because of tnc’s commitment to preservation and conservation mr hughes approved of tnc’s plan for the farm and hcac and tnc began negotiating with respect to the rights of first refusal nutter mcclennen fish llp nutter and specifically nutter’s partners daniel gleason mr gleason joseph shea mr shea and karl fryzel mr fryzel represented hcac during the negotiations melissa mcmorrow ms mcmorrow an associate at nutter conducted research in connection with the transaction frank giso mr giso of choate hall stewart llp choate represented tnc his partner kenneth glusman mr glusman provided tax_advice to tnc on date hcac and tnc reached an agreement date agreement in which hcac agreed to sell the rights of first refusal to tnc in return for the rights of first refusal hcac would receive the following consideration from tnc sanderling and the lot it was on sanderling blue heron and the lot it was on blue heron or alternatively a 9-acre lot with a house and other improvements thereon lot which was an unimproved buildable lot lot which was an unimproved buildable lot reimbursement of dollar_figure million for legal expenses_incurred during the wallace litigation past legal fees reimbursement for legal fees incurred in connection with the date agreement current legal fees separate beach rights appurtenant to blue heron sanderling lot and lot collectively four properties respectively and to each of petitioners’ and the aldeborgh children’s existing properties new beach rights a 30-year lease with a 30-year renewal option for the eastern half of a horse barn on the central field horse barn lease a 30-year lease with a 7the new beach rights allowed the landowner to use a private portion of south beach which was owned by tnc 30-year renewal option as to lot a 15-acre lot abutting the aldeborghs’ existing property aldeborgh lease reimbursement for certain state and federal taxes incurred by members of hcac tax make-whole payment indemnification regarding any taxes including penalties and interest resulting from the transaction tax indemnification and relocation of a driveway used by neighbors wild right-of-way relocation sanderling blue heron lot sec_2 and and the leasehold interests were part of the farm and tnc could convey them only if it acquired those properties from the wallace family in the agreement tnc also agreed to impose conservation and development restrictions collectively conservation restrictions on the farm when acquired the parties to the agreement also agreed that they would permit some limited additional development of the farm and they specifically recognized that tnc would convey certain development rights to hcac and to other third parties one of the third parties to whom tnc would convey development rights was tnc’s benefactor roger bamford mr bamford under the agreement mr bamford 8lot is also sometimes referred to in the record as lot 9in mr bamford was a senior vice president and the principal architect of the server technologies division at oracle a large software company he eventually helped tnc pay continued would receive a right exercisable after to build a house with certain restrictions on a parcel of the farm the date agreement included a dollar_figure million breakup fee provision that would be triggered if the parties did not close by date the agreement provided that the date date could be extended three times for days each if among other things tnc deposited dollar_figure per extension in an escrow account if the parties to the agreement closed by date or the extended date if applicable the breakup fee inclusive of the dollar_figure million and any amount_paid for an extension with interest accrued on those funds would be applied to the cash reimbursement for past legal fees if the parties to the agreement did not close in time the fee would be forfeited to hcac tnc initially placed dollar_figure million in escrow to cover the breakup fee hcac and tnc did not close by the continued for the farm by making gifts to tnc and by later purchasing one of the existing homes on the farm mr bamford became interested in acquiring property on martha’s vineyard after renting a house on the farm in mr bamford met mr chase who later informed him about tnc’s conservation plan for the farm and mr bamford began negotiating with tnc on date tnc and mr bamford agreed that mr bamford would lend tnc up to dollar_figure million to finance tnc’s purchase of the farm from the wallace family lend tnc money to cover tnc’s obligation to pay hcac’s legal fees and any other costs expenses and payments that tnc owed to hcac and share with tnc in the tax indemnification agreement for any obligation tnc owed to hcac over dollar_figure million and up to dollar_figure million on date mr bamford signed another indemnity agreement in which he agreed to indemnify hcac up to dollar_figure million for certain future risks in connection with the transaction date closing date because the wallace family rejected tnc’s offer to purchase the farm tnc exercised the first of the three 30-day extensions in date and date the wallace family received approval from the martha’s vineyard commission and from the edgartown planning board respectively to develop the farm into a 33-lot residential subdivision nine and one-half of these proposed lots were not subject_to the rights of first refusal and the wallace family could have sold those nine and one-half lots either developed or undeveloped notwithstanding any objection from hcac hcac and tnc did not close by the end of the first extended date and tnc exercised the second 30-day extension tnc was continuing to negotiate with the wallace family and the wallace family shortly thereafter offered to sell the farm to tnc but only if the transaction included mr peters and later the f a r m institute farm institute the farm institute is a nonprofit organization devoted to promoting and invigorating sustainable agriculture on martha’s vineyard by engaging community participation in its operations the farm institute provides a working teaching farm where the community can participate as students in the activities and actual workings of a farm the farm institute desired to purchase part of the farm to provide its programs including growing crops and raising animals such as beef and dairy cattle sheep goats and chickens upon it on date tnc agreed in principal to buy the farm from the wallace family and the wallace family through a trustee agreed in principal to sell the farm to tnc however the deal was not consummated before the end of the second 30-day extension period hcac agreed to leave the breakup fee in escrow until tnc reached a definite agreement with the wallace family on date the wallace family through a trustee and tnc reached a final agreement reflecting the sale wallace agreement mr bamford mr peters and the farm institute were integral parts of the agreement mr peters was acting through regency on behalf of himself and other third parties including late-night-show host david letterman the wallace agreement allowed more development of the farm than the date agreement contemplated the wallace agreement let tnc transfer a total of lots to hcac and to other named parties mr peters would eventually receive of those lots and mr bamford would receive of the lots mr bamford and mr peters would each have construction rights to build houses with certain restrictions on their lots the farm institute would receive of the lots ie a 75-acre lot and a 99-year lease on the central field to operate a farm for educational_purposes the farm institute planned to use its property semipublicly operating a modest working farm on the property as an educational resource for students the farm institute agreed however to restrict the number of students visiting its property at any given time to limit the number of animals kept on the property to restrict school trips during certain months and to minimize vehicular disturbances hcac would receive the remaining three lots namely sanderling lot and lot dollar_figure vii final agreement because of the additional development authorized by the wallace agreement tnc and hcac had to renegotiate the date agreement tnc and hcac began a series of difficult and complex negotiations in which they attempted to reach an agreement regarding the additional development authorized by the wallace agreement at this time mr giso introduced to one of hcac’s attorneys the idea of treating and reporting the transaction as a bargain sale gift mr giso believed that a bargain sale gift would enable hcac to claim a charitable_contribution_deduction to the extent that the fair_market_value of the rights of first refusal exceeded the fair_market_value of the consideration hcac received mr giso and mr birle both on behalf of tnc recognized that tnc would be obligated to 10blue heron was not a numbered lot under the limited development plan reimburse petitioners for any_tax petitioners paid on the transfer to tnc of the rights of first refusal and mr giso and mr birle aimed to structure the transaction to minimize or eliminate the amount of any such reimbursement on date hcac and tnc reached a final agreement final agreement regarding the rights of first refusal in the final agreement hcac agreed to convey the rights of first refusal to tnc for the following the four properties the horse barn lease the aldeborgh lease a conditional option to acquire lot the lot option the wild right-of-way relocation new beach rights past and current legal fees as modified below a tax make-whole payment and tax indemnification the final agreement was like the date agreement but contained some notable differences first the final agreement included the following clause whereas the llc has expressed the willingness to make a bargain sale gift to tnc of the appraised fair_market_value of the agreement in excess of the value of the cash and real_estate conveyances expressly described below in this agreement the final agreement further provided that any_tax savings resulting from a charitable_contribution_deduction for hcac would benefit tnc by reducing the tax make-whole payment that tnc owed hcac second it gave hcac the lot option third it 11the record sometimes refers to lot as lot increased the current and past legal fees reimbursement the date agreement required tnc to pay the first dollar_figure of hcac’s current legal fees and percent of the excess and to reimburse hcac dollar_figure million for past legal fees the final agreement required tnc to pay the first dollar_figure of hcac’s current legal fees and percent of the excess and to reimburse hcac for past legal fees of dollar_figure million shortly after hcac and tnc reached the final agreement mr hughes asked thomas wallace mr wallace of wallace co inc to value the consideration that hcac was to receive under the final agreement on date mr wallace issued his opinion wallace letter regarding the value of the consideration as follows property fair_market_value blue heron1 dollar_figure sanderling1 big_number lot big_number lot big_number lot option big_number horse barn lease big_number aldeborgh lease big_number eight beach right sec_2 big_number total big_number 1mr wallace’s valuations of blue heron and sanderling included the new beach rights that attached thereto while his valuations of lot sec_2 and excluded them the valuations of these four properties excluded any increase in value associated with the conservation restrictions 2the eight beach rights included the six new beach rights that attached to petitioners’ and the aldeborgh children’s existing properties and the two new beach rights that attached to lot sec_2 and mr wallace also opined on several other aspects of the transaction he estimated the conservation restrictions added between dollar_figure and dollar_figure million to the value of each lot abutting the property on which the conservation restrictions were placed mr wallace valued the wild right-of-way relocation between dollar_figure and dollar_figure and a private way relocation and closure between dollar_figure and dollar_figure finally he opined that the nondevelopment of lot the lot subject_to the aldeborgh lease would increase the value of the abutting lots which included the aldeborghs’ existing property by an additional to percent of the increase in value from the conservation restrictions after the parties began focusing on the value of the consideration mr shea insisted that tnc establish an escrow account to fund the tax make-whole payment and to deposit funds into it before the closing after several days of negotiating mr shea told mr giso that dollar_figure would be sufficient to cover the tax_liability from the transaction and tnc deposited that amount into the escrow account before the closing date viii the closing a overview the transaction closed on july dollar_figure the following actions occurred during the closing tnc executed documents imposing conservation restrictions on the farm including the four properties hcac petitioners the aldeborgh children and tnc executed an agreement assignment and assumption of agreement hcac et al to tnc in which hcac transferred the rights under the agreement including the rights of first refusal to tnc tnc executed a document terminating the rights under the agreement and tnc executed various deeds and leases conveying portions of the 12at the same time and incident thereto the wallace family sold the farm to tnc for a deeded price of approximately dollar_figure million 13the parties agree that the fair_market_value of the rights of first refusal was then dollar_figure million farm including the four properties then subject_to the restrictions imposed by tnc in accordance with the final agreementdollar_figure b four properties transferred to hcac blue heron blue heron is pincite butler’s cove rd on the corner of slough cove rd and butler’s cove rd adjacent to the farm institute’s property blue heron consists of acres of land north of the central field and a small big_number square-foot two- story house that is approximately years old the first floor of the house has a kitchen dining room breakfast nook bedroom television room and bathroom the second floor has three bedrooms and a bathroom the house has two broken fireplaces and a full basement blue heron is not waterfront property but it has deeded private beach rights as a result of the transaction sanderling sanderling pincite butler’s cove rd consists of acres of land north of the central field and an big_number square-foot two-story house which is approximately years old the house’s first floor includes a kitchen a dining room a living 14the final agreement provided that tnc would convey to hcac a quitclaim_deed for sanderling and for lot sec_2 and and an option to purchase blue heron for dollar_figure exercisable from date for consideration of dollar_figure on date hcac exercised the option to acquire blue heron room two bedrooms and a bath the second floor has two bedrooms and a bath the house has a full basement and an attached one-car garage its exterior is wood shingle siding sanderling is not waterfront property but it has deeded private beach rights as a result of the transaction lot sec_2 and lot sec_2 and are waterfront lots north of the central field on butler’s cove rd the respective lots are undeveloped and 3-acre lots on slough cove and have approximately the same footage fronting edgartown great pond both lots are approved for the building of a single-family residence the topography of each lot is relatively flat so the gradient of the land does not obstruct the view of the central field from the envelopes of the lots each lot includes deeded private beach rights as a result of the transaction lot is adjacent to the farm institute property c horse barn lease on date as part of the transaction tnc leased to hcac half of the horse barn on the central field for years with a 30-year renewal option the horse barn lease requires hcac to pay rent of dollar_figure per year the horse barn lease has two elements the first element of the horse barn lease is the right to use the eastern half of the horse barn to stable up to eight horses for personal storage and for related and incidental uses the horse barn is approximately big_number square feet and when the lease was executed and as of the appraisal date the eastern half of the horse barn had no stalls the lease does not preclude the lessee from erecting stalls in the eastern half of the horse barn the second element of the horse barn lease is the right to use part of the grazing and paddock area adjacent to the barn for grazing and for exercising hcac’s horses under the lease hcac may use a fraction of the grazing and paddock area equal to the number of its horses stabled in the horse barn up to over the total horses stabled up to at full capacity therefore hcac may not use more than percent of the grazing and paddock area percent the horse barn lease does not indicate the size of the grazing and paddock area as it existed in but it provides that tnc may relocate the horse barn and the grazing and paddock area and that the relocated grazing and paddock area may not exceed acres d aldeborgh lease on date as part of the transaction tnc leased lot to hcac for years with a 30-year renewal option the aldeborgh lease requires hcac to pay rent of dollar_figure per year the aldeborgh lease allows hcac to construct a barn not to exceed big_number square feet on a big_number square-foot building envelope within the ground leased premisesdollar_figure the aldeborgh lease defines the ground leased premises to include lot and access and egress on the existing driveway the aldeborgh lease provides that the ground leased premises shall be used for construction repair replacement and use of a barn for personal_property storage and for related and incidental uses the aldeborgh lease provides that hcac has a right to quiet enjoyment over the ground leased premises and assumes responsibility for all real and personal_property_taxes maintenance and improvements on the ground leased premises e lot option tnc granted hcac the lot option as part of the transaction lot is a 02-acre lot that abuts the hugheses’ property and is subject_to the conservation restrictions the hugheses’ property does not meet the minimum size that edgartown’s zoning ordinances require for building a residence but their property and lot together exceed the required minimum lot size the lot option allows hcac to acquire lot for dollar_figure to rebuild the hugheses’ home if the hugheses’ home were destroyed or became uninhabitable and their property did not meet the required minimum lot size the parties stipulated that in the fair_market_value of the lot option was dollar_figure 15we note that there are big_number square feet in an acre f wild right-of-way relocation and other road modifications as part of the transaction tnc agreed to relocate a driveway wild driveway at the demand of hcac many years ago mr cohan purchased a 20-foot strip of land from mr wild the owner of the adjacent property at that time mr wild had a right-of-way that he and his family used to access their property wild right-of-way the wild right-of-way intersected the marshall cohans’ property and sanderling and was used by four property owners including the marshall cohans in date the wild driveway was relocated at a cost of dollar_figure afterwards mr wild and his family no longer used the marshall cohans’ property to access their property the contractor billed tnc for the cost of the wild right-of-way relocation in addition to the relocation of the wild driveway tnc agreed to pay up to dollar_figure for modifications of several other driveways and roads including a partial closure of great plains way near the aldeborghs’ property and a partial relocation of butler’s neck road near the hugheses’ property g new beach rights as part of the transaction tnc conveyed to hcac separate private beach rights that attached to each of petitioners’ and the aldeborgh children’s existing properties tnc also conveyed separate private beach rights that attached to each of the four properties these sets of private beach rights ie the new beach rights could be transferred only with the lots to which they were attached the new beach rights are in addition to the personal beach rights described in the agreement h release of the reciprocal right on date as part of the transaction tnc released the reciprocal right in full the release allowed the marshall cohans and the aldeborgh families to sell or transfer their existing properties to any third party without first having to offer the properties to the wallace family for the price fixed in the agreement the parties agree that the fair_market_value of the release of the reciprocal right was dollar_figure as of date i land bank fees as part of the transaction tnc paid to the martha’s vineyard land bank commission on behalf of hcac dollar_figure of land bank fees due on the transfer of the four properties martha’s vineyard land bank fees are transfer fees imposed on the purchaser of real_property on martha’s vineyard tnc paid dollar_figure of the dollar_figure in and the rest in j legal fees reimbursement as part of the transaction tnc reimbursed hcac dollar_figure million for past legal fees and dollar_figure for current legal fees ix postclosing negotiations robert p laporte jr cre mai mr laporte agreed with tnc to provide his appraisal services in connection with the transaction on date mr gleason faxed to mr laporte with copies to mr hughes and to erik aldeborgh ii a letter identifying items in addition to the four properties that mr laporte should consider in his appraisal of the consideration that hcac received from tnc mr gleason’s request the items were the new beach rights the horse barn lease and the aldeborgh lease enhancements from the conservation restrictions to the values of petitioners’ and the aldeborgh children’s existing properties and to the values of the four properties closure and relocation of a road and an easement to cross central field on foot or by bicycle on date after mr gleason discussed the matter with mr laporte mr gleason hand-delivered to mr laporte a followup letter followup letter requesting an opinion on the impact of the release of the reciprocal right on the value of the marshall cohans’ and the aldeborgh families’ existing properties and 16the designation cre means counselor of real_estate the designation mai is awarded to qualifying members of the appraisal institute the body that resulted from the merger of the american institute of real_estate appraisers and the society of real_estate appraisers and is viewed as the most highly regarded appraisal designation within the real_estate appraisal community see schwartz v commissioner tcmemo_2008_117 affd 348_fedappx_806 3d cir estate of auker v commissioner tcmemo_1998_185 enclosing a map showing the locations of those properties the hugheses’ property the aldeborgh lease and a roadway relocation mr gleason noted in the letter that mr laporte was traveling to martha’s vineyard the next day and asked that the two meet one day later before a draft of your report is circulated on date mr laporte faxed mr gleason’s request and followup letter to mr giso by letters dated date addressed to hans birle mr birle tnc’s deputy general counsel mr laporte opined that the items tnc asked him to appraise had the following fair market values property fair_market_value blue heron sanderling lot lot new beach right sec_1 reciprocal right dollar_figure big_number big_number big_number big_number big_number total big_number 1these new beach rights pertain only to the six existing properties owned by petitioners and the aldeborgh children mr laporte did not contemporaneously appraise the other items identified in mr gleason’s requestdollar_figure after mr laporte issued his appraisal reports tnc’s and hcac’s attorneys continued negotiating the perceived bargain sale 17mr laporte at petitioners’ request appraised the horse barn lease the aldeborgh lease and the roadway relocations after this litigation commenced gift component of the final agreement they exchanged a series of communications on that subject and particularly the tax make- whole payment on date mr giso hand-delivered to mr gleason a letter stating that mr fryzel is having some trouble with the notion that hcac should report a bargain sale gift in connection with this transaction mr giso reminded mr gleason that tnc’s tax indemnification obligation continued through the later of the closing of an audit of the transaction or the closing of the period in which to audit the transaction and that this obligation was secured_by the funds placed in escrow hcac’s and tnc’s attorneys estimated petitioners’ tax_liability resulting from the transaction and they agreed that the tax make-whole payment was dollar_figure based on current facts and circumstances they also agreed that the indemnification provisions continued in full force and effect in the event of a federal or a state tax audit on date hcac and tnc executed an agreement regarding bargain sale gift and tax_payments bargain sale gift agreement they calculated in the bargain sale gift agreement that the bargain sale gift amount was as follows value of rights of first refusal dollar_figure less consideration received four properties dollar_figure cash payments to or on behalf of hcac1 big_number beach rights enhancements big_number release of reciprocal right big_number tax make-whole payment big_number big_number big_number bargain sale gift amount 1these payments included past legal fees of dollar_figure million and current legal fees of dollar_figure hcac and tnc used mr laporte’s date appraisals and the currently agreed amount of the tax make-whole payment to calculate the bargain sale gift amountdollar_figure the bargain sale gift agreement required that hcac report the gain on the transfer to tnc of the rights of first refusal as long-term_capital_gain for tax purposes on or around date dennis wolkoff mr wolkoff a tnc vice president and its director of conservation real_estate for the eastern region sent hcac a letter gift letter related to the transaction the gift letter which was reviewed by mr birle and by mr wolkoff stated that the difference between the value of the rights of first refusal and the value of the consideration received represented a bargain sale gift to tnc the gift letter stated that hcac received dollar_figure in 18petitioners now concede that the following items of consideration hcac received in the transaction should have been but were not included in the calculation of the bargain sale gift amount the horse barn lease the aldeborgh lease the wild right-of-way relocation the lot option and the land bank fees paid during and consideration for the rights of first refusal and included the following calculation four properties dollar_figure cash payments to or on behalf of hcac big_number beach rights enhancements big_number release of reciprocal right big_number big_number total the letter stated that but for this dollar_figure of consideration no other goods or services were provided by tnc to hcac in connection with this transaction the statement of the value of consideration reported in the gift letter came directly from the bargain sale gift agreement x federal_income_tax reporting steven ridgeway mr ridgeway is a certified_public_accountant who was hcac’s accountant and tax_return_preparer for it sec_2001 taxable_year on or around date mr ridgeway faxed to mr hughes a letter describing petitioners’ reporting positions regarding hcac hcac reported on it sec_2001 return that the transfer of the rights of first refusal was a bargain sale gift with respect to the gift hcac claimed a charitable_contribution_deduction of dollar_figure which represented the bargain sale gift amount calculated in the gift letter and in the bargain sale gift agreement with respect to the sale hcac reported a net long- term capital_gain of dollar_figure calculated as follows four properties cash payments for current and past legal fees tax make-whole payment total sale price basis in the rights of first refusal long-term_capital_gain dollar_figure big_number big_number big_number big_number big_number the dollar_figure basis that hcac reported for the rights of first refusal included dollar_figure of fees paid to nutter in dollar_figure in bookkeeping and accounting expenses dollar_figure paid to horsley witten inc horsley witten for environmental studies dollar_figure paid to wallace co and dollar_figure paid to the private merchant banking co pmbc dollar_figure mr hughes paid all of those expenses from his personal account except for the pmbc expense which hcac paid from its account the nutter fees represent dollar_figure of capital expenditures includable in the basis of the rights of first refusal dollar_figure for tax_advice a dollar_figure success fee for which there was no written contract this fee was paid pursuant to an oral agreement between mr hughes and nutter and the amount thereof was not set until after the transaction dollar_figure in sec_212 expenses of hcac dollar_figure in sec_212 19although hcac reported a basis of dollar_figure on its return the underlying expenditures that the parties stipulated hcac claimed on its return actually totaled dollar_figure expenses of the marshall cohans and dollar_figure of nondeductible personal expendituresdollar_figure hcac issued to each couple a schedule_k-1 form_1065 partner’s share of income credits deductions etc for reflecting that couple’s share of long-term_capital_gain and charitable_contribution_deduction as follows petitioners capital_gain contribution deduction long-term charitable hugheses marshall cohans aldeborghs dollar_figure big_number big_number dollar_figure big_number -0- on their federal_income_tax returns petitioners reported the amounts shown on their respective schedules k-1 the marshall cohans attached the gift letter to their federal_income_tax return to substantiate their claimed charitable_contribution_deduction resulting from the transaction the hugheses did not do similarly xi notices of deficiency by notices of deficiency respondent disallowed the charitable_contribution deductions that hcac the hugheses and the marshall cohans claimed with respect to the transaction sec_212 generally authorizes a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income or in connection with the determination collection_or_refund_of_any_tax determined that hcac and petitioners had realized dollar_figure of ordinary_income on hcac’s conveyance to tnc of the rights of first refusal instead of the reported dollar_figure net_capital_gain and determined that each couple was liable for a sec_6662 penalty respondent did not include in the notices of deficiency an explanation of how he calculated the dollar_figure of ordinary_income or alternatively net_long-term_capital_gain we infer from the record however that the consideration and the value of that consideration included in calculating the dollar_figure and the parties’ positions with respect thereto are as follows 21respondent determined alternatively that hcac’s net long- term capital_gain was dollar_figure rather than dollar_figure as reported because hcac failed to report certain consideration it received in the transaction and did not establish its reported basis of dollar_figure hcac’s tax notices of respondent’s petitioners’ consideration return deficiency trial position trial position blue heron dollar_figure dollar_figure 1dollar_figure dollar_figure sanderling big_number big_number big_number big_number lot big_number big_number big_number big_number lot big_number big_number big_number big_number tax make-whole payment big_number big_number big_number big_number past legal fees big_number big_number big_number big_number current legal fees big_number big_number big_number big_number new beach rights received as to the existing properties -0- big_number big_number -0- reciprocal right -0- big_number big_number -0- new beach rights received as to the existing properties as initially valued by mr laporte on date5 -0- big_number -0- -0- horse barn lease -0- big_number big_number big_number aldeborgh lease -0- big_number big_number big_number lot option -0- big_number big_number big_number wild right of way relocation -0- -0- big_number -0- land bank fees -0- -0- big_number big_number total big_number big_number big_number big_number 1includes dollar_figure of value before consideration of any value for the conservation restrictions included in the transaction or for the new beach rights dollar_figure of value from the imposition of the conservation restrictions on date and dollar_figure of value for the new beach rights received in the transaction as to blue heron 2includes dollar_figure million of value before consideration of any value for the conservation restrictions included in the transaction or for the new beach rights dollar_figure of value from the imposition of the conservation restrictions on date and dollar_figure of value for the new beach rights received in the transaction as to sanderling 3includes dollar_figure million of value before consideration of any value for the conservation restrictions included in the transaction or for the new beach rights dollar_figure of value from the imposition of the conservation restrictions on date and dollar_figure of value for the new beach rights received in the transaction as to lot 4includes dollar_figure million of value before consideration of any value for the conservation restrictions included in the transaction or for the new beach rights dollar_figure of value from the imposition of the conservation restrictions on date and dollar_figure of value for the new beach rights received in the transaction as to lot 5these new beach rights were also valued in the wallace letter dated date at dollar_figure apiece or a total of dollar_figure million opinion i burden_of_proof a taxpayer generally has the burden of proving that the commissioner’s determination is in error rule a if however a taxpayer produces credible_evidence with respect to one or more factual issues relevant to ascertaining the taxpayer’s federal income estate or gift_tax liability the burden_of_proof may shift to the secretary22 as to that issue or those issues see sec_7491 the burden_of_proof will shift to the secretary if the taxpayer meets the following requirements of sec_7491 the taxpayer substantiates any item as required by the code the taxpayer maintains all records required by the code and the taxpayer cooperates with the secretary’s reasonable requests for witnesses information documents meetings and interviews sec_7491 also provides that in order to shift the burden_of_proof a taxpayer that is a partnership a corporation or a_trust other than a qualified_revocable_trust as defined in sec_645 must meet the requirements of sec_7430 which in turn references the net-worth requirements of u s c sec d 22the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 petitioners do not contend that sec_7491 applies in addition petitioners have not established that they satisfied the requirements of sec_7491 we hold that sec_7491 does not apply to shift the burden_of_proof to respondent see 136_tc_547 stipe v commissioner tcmemo_2011_92 petitioners make one argument as to which party bears the burden_of_proof with respect to the deficiencies specifically they argue that respondent must prove that their properties were enhanced in value through the conservation restrictions arising from the transaction in determining the amount of any charitable_contribution_deduction resulting from that transaction we need not and do not address that argument because we hold infra that petitioners failed to meet the requirements under sec_170 for any charitable_contribution_deduction as to the transaction ii charitable_contribution deductions a background we now decide whether petitioners have proven that respondent erroneously disallowed the charitable_contribution deductions claimed under sec_170 in connection with the transaction hcac allocated hcac’s claimed charitable_contribution_deduction one-half to the hugheses and one-half to the marshall cohans each couple deducted the amounts allocated to them b sec_170 and regulations sec_170 authorizes a deduction for charitable_contributions paid within a taxable_year to or for_the_use_of organizations described in sec_170 however a taxpayer may not deduct any charitable_contribution of dollar_figure or more unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the charitable_organization sec_170 the written acknowledgment generally must include the following three things the amount of cash paid and a description but not the value of any property other than cash contributed whether the donee organization provided any goods or services in consideration for the cash or property contributed and a description and good- faith estimate of the value of any goods or services provided by the donee organization sec_170 a written acknowledgment is contemporaneous if the taxpayer obtains the acknowledgment on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return sec_170 a charitable_organization provides goods or services in consideration for a taxpayer’s payment if at the time the taxpayer makes the payment to the donee organization the taxpayer receives or expects to receive goods or services in exchange for that payment sec_1_170a-13 income_tax regs goods or services generally include cash property services benefits and privileges and goods or services provided in a year other than the year in which the taxpayer makes the paymentdollar_figure sec_1_170a-13 income_tax regs a good-faith estimate means the donee organization’s estimate of the fair_market_value of the goods and services provided without regard to the manner in which the organization made the estimate sec_1_170a-13 income_tax regs a taxpayer may rely on a contemporaneous written acknowledgment for the fair_market_value of any goods or services provided to the taxpayer by the charitable_organization sec_1_170a-1 income_tax regs however a taxpayer may not use a charitable organization’s estimate of the value of goods or services as the fair_market_value if the taxpayer knows or has reason to know that the estimate is unreasonable sec_1 170a- h ii income_tax regs 23certain goods or services may be disregarded for purposes of sec_170 sec_1_170a-13 income_tax regs none of the exclusions applies here c analysis hcac received from tnc the gift letter describing the rights of first refusal that hcac transferred to tnc and disclosing some of the items of consideration and their estimated values that hcac received in return tnc however did not disclose in the gift letter several items of consideration including the horse barn lease the aldeborgh lease the wild right-of-way relocation the lot option and the land bank fees paid on behalf of hcac that nondisclosure according to respondent precludes hcac and petitioners from claiming a charitable_contribution_deduction because hcac did not receive an adequate written acknowledgment as required under sec_170dollar_figure petitioners concede that hcac received the omitted items of consideration from tnc and that the omitted items were erroneously excluded from the gift letter we must decide whether the gift letter included a good-faith estimate of the value of the consideration that hcac received in the transaction and whether hcac the hugheses or the marshall cohans reasonably relied on that letter to claim their charitable_contribution deductions under sec_170 we decide both inquiries in the negative 24respondent also contends that the gift letter is deficient because mr laporte’s appraisals of the four properties did not account for the conservation restrictions as discussed infra we conclude that mr laporte accounted for those restrictions in his appraisals good-faith estimate the court has previously held that a taxpayer did not satisfy the requirements under sec_170 when consideration the taxpayer received was not disclosed in the acknowledgment see eg 118_tc_528 affd 374_f3d_881 9th cir in addis the taxpayers claimed a charitable_contribution_deduction for payments to a charitable_organization which in turn used the payments to pay premiums on a charitable split-dollar_life_insurance policy for one of the taxpayers id pincite the policy provided that a percentage of death_benefits would go to the charity and the rest to the taxpayers’ family_trust id the taxpayers reserved the right to borrow on or to surrender the policy id pincite the taxpayers did not require that the charity use the payments for the premiums but expected it to do so id pincite the taxpayers received a receipt from the charity stating that the charity provided no goods or services for the payments id we analyzed whether the receipt satisfied the substantiation requirements under sec_170 we first concluded that the taxpayers received from the charity the right to receive a percentage of the death_benefits on the insurance_policy and that the right constituted consideration id pincite we then concluded that the charity’s failure to disclose the consideration in the receipt meant that the charity also failed to make a good-faith estimate of the value of the benefit it gave to the taxpayers id pincite we noted that the failure to disclose the consideration was in the interest of both the taxpayers and the charity id we disallowed the entire charitable_contribution_deduction stating that the written acknowledgment did not include a good-faith estimate of the benefits the taxpayers received and that the taxpayers unquestioningly and self-servingly used that erroneous acknowledgment to claim their charitable_contribution_deduction id the court_of_appeals for the ninth circuit affirmed our disallowance of the entire deduction see addis v commissioner f 3d pincite the court emphasized that sec_170 is important to the effective administration of our self-reporting tax system and that ‘the government depends upon the good_faith and integrity of each potential taxpayer to disclose honestly all information relevant to tax_liability ’ id pincite quoting 420_us_141 the taxpayers argued that they were entitled to rely on the receipt and that the goods and services did not have to be disclosed because they were insubstantial the court disagreed id pincite the court stated that the taxpayers had reason to know that the receipt was wrong because they were privy to all the details of the arrangement and that the taxpayers had reason to know that the consideration they expected was substantial id the addis case is instructive to our decision here tnc aspired to structure the transaction to minimize or to eliminate the portion of petitioners’ tax_liabilities that tnc agreed to pay and tnc through its officers and attorneys knew that any decrease in the value of consideration that hcac received would reduce those liabilitiesdollar_figure in addition after the transaction was structured tnc had an incentive to exclude from the gift letter part of the consideration that tnc received because the less consideration disclosed in the gift letter the more the gift letter would on its face support the reporting of a greater charitable_contribution_deduction and thus lesser reimbursement 25tnc’s incentive was expressed in the final agreement as follows if it is determined that there is in fact a bargain sale gift being made by the llc hcac to tnc then in determining the amount of a tax_liability for which tnc is responsible hereunder the tax savings from any charitable deductions which are credited to the llc as a result of such bargain sale gift shall be netted against any of the tax_liabilities which may have been created by any of the other components of this transaction in order to determine the ultimate net tax_liability for which tnc is responsible to indemnify the llc the postclosing negotiations illustrated the parties’ intentions regarding the gift letter they focused primarily on drafting the bargain sale gift agreement on which tnc based the gift letter and the attorneys for tnc and hcac actively negotiated the details and the contents of the bargain sale gift agreement and hence the gift letter with tnc’s goal in mind to be sure mr hughes described the bargain sale gift agreement as a highly negotiated instrument that involved a lot of back and forth with the appraiser and the following two examples illustrate tnc’s and hcac’s negotiations on the contents of that agreement first on date mr giso sent mr birle an date memorandum with attached charts depicting tnc’s and hcac’s preliminary and final calculations of the bargain sale gift amount tnc’s and hcac’s calculations are different because tnc and hcac assigned different values to the new beach rights the release of the reciprocal right the tax make-whole payment and the enhancement to petitioners’ existing property tnc and hcac disputed whether the enhancement should be taken into account at all second on date mr bamford who had a stake in the tax make-whole payment because he agreed to give tnc the money to cover petitioners’ tax_liabilities resulting from the transaction sent an email to mr giso which was forwarded to mr gleason the email stated rob hughes said that after we agree on a cash payout he’d try to increase the gift i impressed upon him that unless we benefited somehow we would not be supportive in reducing the dollar_figure that is used to derive the gift value so we agreed that we’d get dollar_figure credited against the tmw tax make-whole payment for every dollar_figure that land value legal fees beach rights and preemptive rights are reduced when they reevaluated their appraised values of those various categories with the intent of coming up with a statement that tnc signs off on for the gift value any reduction in the dollar_figure is multiplied by that amount is given to tnc and the remainder of the escrow account goes to hcac both mr giso’s memorandum and mr bamford’s email illustrate that tnc and hcac negotiated which items of consideration and the value of that consideration to include in the bargain sale gift agreement and hence in the gift letter in addition the attorneys for tnc and for hcac were intimately aware of the specific items of consideration that hcac received and they were actively involved with mr laporte in his appraisal assignment including mr gleason’s dictating to mr laporte the items that he needed to appraise as consideration that hcac received for the transfer to tnc of the rights of first refusal while mr laporte was preparing his appraisal of the rights of first refusal and other items of consideration mr laporte received a copy of mr gleason’s request which asked mr laporte to consider among other things the omitted items mr laporte also received a copy of mr gleason’s followup letterdollar_figure mr laporte faxed mr gleason’s request and followup letter to mr giso mr giso’s only explanation for omitting the aldeborgh lease and driveway relocations was that they just fell off the radar screen he also explained that he assumed the lot and appraisals included the value of the horse barndollar_figure although mr giso testified that his confusion resulted from the complexity of the negotiations we do not find mr giso’s explanation on this point to be credible and we decline to rely upon it see 115_tc_43 affd 299_f3d_221 3d cir mr wolkoff who signed the final gift letter and mr birle who signed an earlier draft of the gift letter also were unable to explain the inadequacies in the gift letterdollar_figure both 26the record does not specifically show why mr laporte ignored those items after receiving mr gleason’s request and followup letter the evidence however suggests that mr laporte may have been instructed to do so mr laporte participated in several teleconferences with mr giso and mr gleason regarding cohan aldeborgh appraisals within days after mr laporte faxed to mr giso a copy of mr gleason’s request and followup letter although the substance of those conversations is not clear from the record the series of teleconferences after mr giso received a copy of those letters indicates that some discussion likely involved the content of the letters 27nothing in the record indicates an association between the horse barn lease and lot sec_2 and 28the record does not show who drafted the gift letter mr wolkoff explained that gift letters are prepared by tnc’s regional_counsel or someone working under him further mr continued reviewed either the final gift letter or the earlier draftdollar_figure mr birle stated that when he signed the earlier draft he didn’t really give it that much thought mr wolkoff remembers discussions regarding the horse barn but he did not verify the information in the gift letter as unsatisfying as the explanations offered at trial regarding the omissions in the gift letter and in the bargain sale gift agreement were the record nevertheless demonstrates that tnc and hcac negotiated the disclosure of the consideration and that both tnc and hcac knew the gift letter excluded items of consideration that hcac received from tnc we so find in fact the record strongly suggests that representatives of tnc and hcac made a conscious decision to exclude items of consideration received in the transaction in calculating the amount of the bargain sale gift and to play the audit_lottery with the hope of minimizing the tax indemnification amount after a careful review of the record we conclude that the gift letter did not include a description or a good-faith estimate of the total continued wolkoff stated mr birle worked mostly on this transaction and either mr birle or someone under his direction would have prepared the letter mr birle however testified that someone at choate probably prepared the letter 29the earlier draft listed the same consideration value as the final gift letter the only difference was a calculation error consideration ie goods and services that hcac received in the transaction reasonable reliance we next address whether hcac the hugheses or the marshall cohans reasonably relied on the gift letter like the taxpayers in 118_tc_528 hcac received benefits from tnc that were not disclosed in the gift letter hcac bargained for those items in the date agreement and the final agreement and tnc agreed to convey those items to hcac before the transaction closed mr hughes requested and received the wallace letter appraising among other things the horse barn lease the aldeborgh lease the lot option and the wild right-of-way relocationdollar_figure mr wallace reported that the horse barn lease the aldeborgh lease the lot option and the wild right-of-way relocation had a combined value of at least dollar_figure million in addition mr gleason requested but did not receive from mr laporte an appraisal of the omitted items mr gleason sent mr hughes a copy of his request despite several 30mr wallace also valued the enhancements to petitioners’ and the aldeborgh children’s existing properties although the bargain sale gift agreement lists beach rights enhancements of dollar_figure that amount represents only the beach rights we need not decide whether the enhancements should have been included in calculating the bargain sale gift amount however tnc did not request an appraisal regarding the enhancements as mr giso mentioned in his date memorandum he used a plug number for the value of the enhancements only to achieve the desired bargain sale gift amount requests for an appraisal of the omitted items neither petitioners nor hcac’s attorneys questioned the gift letter’s omissions at trial mr hughes could not or would not explain why the bargain sale agreement and the gift letter excluded those items the lack of any credible explanation of the exclusion is not surprising given hcac’s obligation to cooperate with tnc in minimizing the tax_liability resulting from the transaction tnc memorialized that obligation in the final agreement as follows the llc hcac will cooperate in good_faith with tnc to permit the conveyances to be structured to minimize the state and federal tax impact on the llc resulting from such transfers provided however that nothing in this section shall be construed as requiring the llc to take any_action or to refrain from acting if the llc’s attorneys or tax advisers advise the llc that such action or failure to act could result in civil or criminal penalties hcac petitioners and their attorneys knew about all of the items of consideration in the final agreement and they knew or should have known that certain of those items were omitted in calculating the bargain sale gift amount they also knew about hcac’s contractual obligation to cooperate in structuring the bargain sale gift under these circumstances we conclude that neither hcac the hugheses or the marshall cohans reasonably relied on the gift letter to calculate their charitable_contribution deductions substantial compliance doctrine although petitioners now concede that the omitted items should have been included in the gift letter they maintain that we should uphold the charitable_contribution deductions because the value of the omitted consideration was minor relative to the value of the rights of first refusal and the total consideration they cite 100_tc_32 for their position that substantial compliance is sufficient with respect to sec_170 and the regulations thereunder in bond v commissioner supra we addressed whether the taxpayers substantiated their charitable_contribution when they failed to obtain and attach a separate qualified_appraisal report to their federal_income_tax return as required under sec_1_170a-13 income_tax regs the taxpayers included all required information except the appraiser’s qualifications in their form_8283 noncash charitable_contributions which they attached to their return instead of in the separate qualified_appraisal report id pincite recognizing that the taxpayers provided all information to establish the substance or essence of a charitable_contribution we concluded that the taxpayers substantially complied with the regulations and we upheld their charitable_contribution_deduction id bond is distinguishable from this case the taxpayers in bond failed to follow a formality but otherwise provided all information required to substantiate their charitable_contribution hcac the hugheses and the marshall cohans failed to disclose anywhere on their returns information relating to the total consideration received from tnc that was necessary for determining the amounts if any of the charitable_contribution deductions congress enacted sec_170 specifically to require disclosure of such information see h rept pincite 1993_3_cb_167 hcac tnc the hugheses and the marshall cohans and their corresponding attorneys should have known and in fact knew that hcac had received consideration in the transaction that was not listed or valued in the gift letter they nevertheless blindly relied on the gift letter to calculate the charitable_contribution deductions we do not accept as credible their explanation for this behavior and we conclude that neither hcac the hugheses or the marshall cohans substantially complied with sec_170 cf smith v commissioner tcmemo_2007_368 affd 364_fedappx_317 9th cir conclusion because we find that the gift letter did not include a description or a good-faith estimate of the total consideration as required under sec_170 and any claimed reliance on the letter was unreasonable we hold that hcac the hugheses and the marshall cohans failed to satisfy the requirements under sec_170 and we sustain respondent’s disallowance of the charitable_contribution deductionsdollar_figure see addis v commissioner f 3d pincite the deterrence value of sec_170’s total denial of a deduction comports with the effective administration of a self-assessment and self-reporting system iii valuation a background respondent contends and petitioners do not dispute that hcac’ sec_2001 gross_income includes the fair market values of the 31because we conclude that sec_170 disallows any charitable_contribution_deduction we need not and do not decide whether hcac made a bargain sale charitable_contribution to tnc or the amount of any such contribution we note however that it appears that such a contribution was not made first the fair_market_value of the consideration that hcac received in the transaction exceeded the dollar_figure million fair_market_value of the rights of first refusal see 477_us_105 second hcac seems to have lacked the requisite intent to make a contribution see id in that hcac decided to treat the transaction as a bargain sale contribution at the suggestion of tnc’s counsel this suggestion and hcac’s decision to treat and report the transaction as such a contribution occurred near the end of hcac’s and tnc’s renegotiation of a few of the terms of the date agreement tellingly incident to tnc’s ultimately agreeing to pay a greater amount of hcac’s legal costs than previously agreed tnc in the renegotiations aimed to structure the transaction to minimize or eliminate its liability to reimburse petitioners for their payment of federal and state income taxes stemming from the transaction hcac and tnc both knew during the renegotiations that hcac’s claim to a charitable_contribution_deduction could reduce or eliminate that liability and that tnc had effectively agreed to pay any_tax interest and penalty on any ultimate disallowance of the reported deduction following property interests blue heron sanderling lot sec_2 and the horse barn lease the aldeborgh lease the wild right-of-way relocation and the new beach rights the parties disagree however regarding the fair market values of these property interests collectively the disputed property interests dollar_figure b fair_market_value standard overview for federal_income_tax purposes the relevant valuation standard is fair_market_value and that term denotes the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs see 135_tc_471 109_tc_303 cf 411_us_546 we decide the fair_market_value of the disputed property interests as of the date of the transaction on the basis of a hypothetical willing buyer and a hypothetical willing seller see 16_f3d_338 9th cir 32although respondent contends that the value of any enhancements to petitioners’ and the aldeborgh children’s existing properties resulting from the conservation restrictions imposed in the transaction must be taken into account in determining hcac’s charitable_contribution respondent does not argue that the value of any such enhancements should be included separately in gross_income affg tcmemo_1992_98 136_tc_326 rolfs v commissioner supra pincite arbor towers associates ltd v commissioner tcmemo_1999_213 sec_1_170a-1 income_tax regs see also 658_f2d_999 5th cir the characteristics of these hypothetical persons are not necessarily the same as the personal characteristics of the parties to the transaction and we take the views of both hypothetical persons into account see estate of bright v united_states supra pincite6 94_tc_193 estate of scanlan v commissioner tcmemo_1996_331 affd without published opinion 116_f3d_1476 5th cir the fair_market_value of property reflects its highest_and_best_use as of the date of its valuation and no knowledge of future events affecting its value the occurrence of which was not reasonably foreseeable on the valuation_date is given to the hypothetical persons estate of newhouse v commissioner supra pincite cf sec_20_2031-1 estate_tax regs the fair_market_value of property is not affected by whether an owner has actually put the property to its highest_and_best_use the reasonable and objective possibilities for the highest_and_best_use of property control its value see 259_f2d_41 2d cir 87_tc_389 common approaches for determining fair_market_value a overview the court usually considers one or more of three approaches to determine fair_market_value the market approach the income approach and the asset-based approach 120_tc_174 affd in part vacated in part sub nom and remanded on another issue 458_f3d_564 7th cir the question of whether one or more of these approaches applies to a case is a question of law see 312_us_259 bank one corp v commissioner supra pincite we briefly discuss each of these approaches b market approach the market approach or sales comparison approach as it is sometimes called is usually helpful in valuing residential property this approach requires a comparison of the subject property with similar properties sold in arm’s-length transactions in the same timeframe bank one corp v commissioner supra pincite this approach values the subject property by taking into account the sale prices of the comparable properties and the differences between the comparable properties and the subject property id this approach measures value properly only when the comparable properties have qualities substantially_similar to those of the subject property id c income approach the income approach is usually helpful in valuing income- producing property such as rental property this approach relates to capitalization of income and discounted cashflow id this approach values property by computing the present_value of the estimated future cashflow as to that property id the estimated cashflow is ascertained by taking the sum of the present_value of the available cashflow and the present_value of the residual_value id d asset-based approach the asset-based approach is usually helpful in valuing property with new improvements where the costs of the improvements are readily accessible this approach generally values property by determining the cost to reproduce it id c experts petitioners and respondent each called a witness to testify as an expert on the valuation of the disputed property interests petitioners’ witness mr laporte is among other things a massachusetts general certified real_estate appraiser and a senior vice president of meredith grew inc a boston-based company that provides worldwide real_estate services mr laporte’s specialty for years has been working on field variety appraisal and consulting assignments on projects in various states including massachusetts respondent’s witness james j czupryna asa mr czupryna is a massachusetts certified general real_estate appraiser and an independent real_estate appraiser and consultant mr czupryna is familiar with and very knowledgeable about real_estate values on martha’s vineyard and he has appraised a large number of properties on martha’s vineyard mr czupryna also has taught and written on the methodology of valuing land subject_to conservation restrictions and he regularly consults with property owners on measuring the change in market_value resulting from conservation easements restrictions the court recognized each of the proffered expert witnesses as an expert on the valuation of the disputed property interests each expert then testified upon direct examination primarily through his expert report s see rule g which the court accepted into evidence we may accept or reject the findings and conclusions of these experts according to our own judgment see 86_tc_547 in the designation asa signifies membership in the american society of appraisers mr czupryna is a senior member with the american society of appraisers addition we may be selective in deciding what parts if any of their opinions to acceptdollar_figure see id d overview of expert testimony mr laporte mr laporte appraised the four properties and reflected his appraisals in a written appraisal report that he issued to tnc on date consolidated plan report he used date as the relevant valuation_date mr laporte also appraised the four properties assuming that the wallace family would develop the 33-lot subdivision in order to value the rights of first refusal and he issued to mr gleason a separate written report reflecting those appraisals on date 33-lot subdivision report as a preliminary matter respondent asserts that mr laporte used the wrong valuation_date in the consolidated plan report according to respondent mr laporte did not consider the conservation restrictions because his valuation_date was date days before tnc imposed the restrictions although mr laporte conceded at trial that he used the wrong valuation_date 34we note at the outset that both experts referred not to fair_market_value but to market_value or to value while the meaning of the latter two terms is not necessarily the same as the meaning of the applicable term fair_market_value we find that except as otherwise noted herein the meanings are sufficiently similar in the setting at hand to allow us to rely on the experts’ opinions to decide the fair market values of the disputed property interests in his report he testified that he considered the conservation restrictions in his appraisals and we find his testimony on this point to be credible mr laporte’s consolidated plan report confirms his testimony the report states in the summary of important facts and conclusions under encumbrances and easements that the properties were subject_to various conservation restrictions and easements the consolidated plan report also notes that tnc anticipated a limited development plan we conclude that mr laporte considered the conservation restrictions in his appraisals in the consolidated plan report mr czupryna mr czupryna appraised the four properties as of two dates date assuming development of the 33-lot subdivision plan and date after tnc imposed the conservation restrictions that were part of the transaction he issued his report on date in his posttrial brief respondent raises for the first time whether mr czupryna included the values of the new beach rights that attached to each of the four properties in valuing the properties as of date respondent contends that mr czupryna did not include the values of those new beach rights in the values he assigned to the four properties respondent contends that the value of each of the four properties reflected in mr czupryna’s date appraisal must be increased by dollar_figure to reflect the value of the new beach rights that attached to each property as a result of the transaction respondent’s argument requires us to examine mr czupryna’s appraisal report to determine whether mr czupryna included the values of the new beach rights in the values he derived for the four properties respondent did not ask mr czupryna about this issue at trial while mr czupryna appraised the six new beach rights that attached to petitioners’ and the aldeborgh children’s existing properties it is readily apparent that he did not appraise the new beach rights that attached to the four properties respondent asks the court to value the new beach rights that attached to the four properties at the same value that mr czupryna ascertained for each of the new beach rights that attached to the existing properties we agree that all of the new beach rights have the same fair_market_value as we have found separate beach rights attached to the four properties and to the six existing properties and each of those rights permanently allowed the same type and extent of access to the same beach in addition mr hughes testified that his beach rights had immense value and were priceless and mr laporte in his report did not differentiate among the new beach rights that attached to the four properties and stated specifically that the new beach rights that attached to three of the four properties were the same mr laporte also testified that the value of the new beach rights would be the same if none of those rights was discounted to reflect any personal beach right held by an owner of the property and that the undiscounted beach rights were worth between dollar_figure and dollar_figure we conclude that the new beach rights significantly enhanced the values of the properties to which they attached by like amounts and that the fair_market_value of each of the four properties as ascertained by mr czupryna must be increased to include value for the beach rights that attached thereto we turn now to decide the fair market values of the four properties e valuation of the four propertie sec_1 blue heron a mr laporte’s appraisal in his consolidated plan report mr laporte appraised blue heron with its new beach rights at dollar_figure he determined that blue heron’s highest_and_best_use was as residential property assuming either demolition and new_construction or substantial remodeling with additions 35mr wallace also ascertained that each of the new beach rights had significant value and while he did not specifically identify the value of the rights that attached to blue heron and to sanderling he considered the separate beach rights that attached to lot sec_2 and to have the same dollar_figure value as the new beach rights that he determined attached to the six existing properties using a market approach mr laporte evaluated the following three sales as comparable sales date of sale land area price description acres date this property is located pincite slough cove rd and has a view of edgartown great pond this property has no private beach access dollar_figure acres dollar_figure date this property is located pincite slough cove rd across from blue heron this property is a buildable lot with no private beach access this property and blue heron have identical public beach access date slough cove rd adjacent to slough cove rd and opposite to blue heron this property has no private beach rights this property is located pincite acres dollar_figure each of these properties was within feet of blue heron mr laporte opined that blue heron’s proximity to the farm institute’s facilities would negatively affect the privacy of blue heron and he adjusted his appraisal accordingly although neither his appraisal nor his trial testimony indicated the size of the adjustment b mr czupryna’s appraisal mr czupryna appraised blue heron at dollar_figure as of date like mr laporte mr czupryna used a market approach to value blue heron his report listed the following comparable sales of conventional building lots and waterfront lots and estates conventional building lots location land area acres date of sale selling_price slough cove rd slough cove rd slough cove rd date date date dollar_figure big_number big_number waterfront lot sales location land area acres date of sale selling_price atlantic dr boldwater witchwood ln turkey land cove dollar_figure date date date date dollar_figure big_number big_number big_number herring creek farm re-sales location land area acres date of sale selling_price lot lot sec_5 and lots and lot date dollar_figure and dollar_figure date dollar_figure and dollar_figure date dollar_figure date dollar_figure big_number big_number big_number mr czupryna’s report does not state whether he considered all of his comparable sales in appraising blue heron or any of the other three properties the three sales listed as conventional building lots were the same sales that mr laporte relied upon in his appraisal of blue heron mr czupryna concluded that the value of blue heron was dollar_figure without consideration of any enhanced value attributable to the conservation restrictions arising out of the transaction with respect to the stated enhanced value mr czupryna applied a 20-percent increase to the value of sanderling and lot sec_2 and because the pastoral scenic vistas were permanently preserved by the restrictions imposed on the surrounding lots through the transaction according to mr czupryna conservation restrictions placed on property often increase or enhance the value of abutting property when the restrictions preserve large tracts of highly visible land as open space or otherwise permanently preserve panoramic open vistas from the abutting property such an increased value occurs mr czupryna testified because property owners like those on martha’s vineyard are most concerned with land next to theirs being developed either residentially or commercially and the restrictions permanently protect the privacy and seclusion of and the scenic views from the abutting property mr czupryna ascertained through his research that increase in value ranges from at least percent to percent where conservation restrictions are placed on water-oriented properties mr czupryna applied a 10-percent increase to the value of blue heron because its otherwise 20-percent increase in value was lessened by the fact that blue heron was proximate to the farm institute’s property sanderling a mr laporte’s appraisal in his consolidated plan report mr laporte appraised sanderling with its new beach rights at dollar_figure million he determined that sanderling’s highest_and_best_use was as residential property assuming either redevelopment or remodeling with additions mr laporte used a market approach to value sanderling although his report indicated that he based his conclusion on comparable sales cited in his report and on other information on residential sales mr laporte did not specify the comparable sales he relied on as he did for the other properties mr laporte opined that the sanderling house did not add value to the property because the house besides being undersized for the location had a broken septic system mr laporte did not inspect the house’s interior instead he relied on information obtained from the property’s caretaker who described its condition as fair to average mr laporte acknowledged that the property’s setting is a noteworthy location b mr czupryna’s appraisal mr czupryna appraised sanderling at dollar_figure million as of date like mr laporte mr czupryna used a market approach to value sanderling mr czupryna analyzed the same sales in appraising sanderling that he used in appraising blue heron mr czupryna concluded that the value of sanderling was dollar_figure million without consideration of any additional value attributable to the conservation restrictions arising out of the transaction and as previously discussed that the restrictions increased that value by percent lot sec_2 and a mr laporte’s appraisal in his consolidated plan report mr laporte appraised lot at dollar_figure million and lot at dollar_figure million both valuations included the new beach rights appurtenant to the properties he determined that the highest_and_best_use for both lots was residential use and he assumed that each lot would be improved by the construction of a single-family residence he concluded that lot the smaller of lot sec_2 and was worth more than lot because lot abutted the farm institute’s property as he did for the other properties mr laporte used a market approach to value the lots he considered the following seven sales as comparable sales date of sale land area price mr laporte’s description acres date privacy and was closer to the private beach than lot sec_2 and it fronts crackatuxet cove and has views of the atlantic ocean dollar_figure million this lot located on the farm had greater acres dollar_figure million this lot located pincite boldwater rd is date a waterfront lot located in the boldwater subdivision along the western shoreline of edgartown great pond this lot has boat access to a private beach date dollar_figure acres dollar_figure million this lot located pincite atlantic dr is a vacant residential lot with views of south beach and the atlantic ocean this lot has no private beach access but it does have access to the public portion of south beach acres date dollar_figure million this lot located pincite witchwood lane is a waterfront lot located in a small high-priced subdivision off of katama rd this lot is wooded and private and has access to and ownership of a private dock date acres dollar_figure million this lot located between slough cove and turkey lane cove is a waterfront lot on edgartown great pond this lot is more private than lot sec_2 and and may have additional development capacity dollar_figure acre date a waterfront lot fronting on katama bay and overlooking the atlantic ocean this lot includes a modest house and access to the public portion of south beach dollar_figure5 million this lot located pincite edgartown rd is acres dollar_figure date this lot located pincite boldwater rd is an interior lot located in the boldwater subdivision this lot does not have a view of the water but has access to a common beach another similar lot was sold in for dollar_figure b mr czupryna’s appraisal mr czupryna appraised lot at dollar_figure million and lot at dollar_figure million as of date mr czupryna used a market approach and analyzed five of the seven sales used by mr laporte the date sale the date sale the date sale the date sale and the date sale mr czupryna concluded that the respective values of lot sec_2 and were dollar_figure million and dollar_figure million without consideration of any additional value attributable to the conservation restrictions arising out of the transaction and as previously discussed that the restrictions increased each of those values by percent analysis both experts opined that real_estate on martha’s vineyard is unique exclusive pricey and in demand mr czupryna testified that martha’s vineyard is one of the most desirable resort areas on the eastern coast of the united_states and he noted the natural beauty of the land the beaches and the scenery mr laporte testified that edgartown and the island of martha’s vineyard are commanding some of the highest prices in new england for resort type properties that there have been recent acquisitions of properties in the multi-million dollar price range and that despite the slowdown in the economy brokers indicate that there still remains a demand for exclusive property mr laporte testified that the farm has bucolic vistas along slough cove road and is one of the most predominant properties in edgartown and on the island of martha’s vineyard both experts used a market approach to value each of the four properties and they analyzed many of the same sales as comparable sales neither expert however explained how he analyzed the sales upon which he relied or fully explained the adjustments he made to his comparable sales to arrive at his valuations nevertheless the two experts came up with similar values for the properties before mr czupryna adjusted the values to take into account the enhancements in value resulting from the conservation restrictions imposed as a result of the transaction although both experts claimed to have taken into account the conservation restrictions imposed as a result of the transaction only mr czupryna actually explained his analysis and quantified the increased value resulting therefrom a major difference in the experts’ appraisals of the four properties is their analyses of the impact of the conservation restrictions on the values of the properties mr laporte acknowledged in his appraisal report the imposition of conservation restrictions and the favorable impact they would have on the value of property mr laporte also acknowledged that the four properties benefited from the conservation restrictions imposed through the transaction in that the restrictions would preserve the farm’s aesthetic quality provide exclusivity and beach access yet mr laporte did not analyze or quantify the impact of those restrictions on the values of the four propertiesdollar_figure mr czupryna in contrast analyzed the impact of the conservation restrictions and concluded that they resulted in enhancements in value with 36in addition while he referenced the new beach rights that attached to the four properties his appraisal report does not explain or quantify how those rights affected his appraisal respect to each of the four properties he testified that enhanced value inheres in the fair market values of comparable properties that these adjustments generally range from at least percent to percent and that a 20-percent increase is appropriate in the case of each of the four properties absent special circumstances that would lessen the rate for one or more of the properties he testified that one such special circumstance is the fact that blue heron is proximate to the farm institute’s property which in turn deserves a reduction of the 20-percent rate to percent in the case of blue heron he testified that a 20-percent increase in value applied to sanderling and to lot sec_2 and while neither expert gave us a truly convincing and well- explained analysis of the process he used to arrive at his valuation figures we generally find mr czupryna’s opinion on this subject_to be more persuasive than that of mr laporte the scarcity on martha’s vineyard of unique exclusive property such as each of the four properties coupled with the significant restrictions affecting those properties resulting from the transaction leads us to conclude with a single exception that mr czupryna’s conclusions of value for the four properties reflect the prices at which the properties would change hands between a hypothetical willing buyer and a hypothetical willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts we therefore adopt with one exception mr czupryna’s valuations of the four properties as set forth in his appraisal report ie dollar_figure dollar_figure million dollar_figure million and dollar_figure million for blue heron sanderling and lot sec_2 and respectivelydollar_figure the single exception is that we disagree with mr czupryna’s conclusion that the percent enhancement rate should not be reduced to percent in the case of lot lot appears to be just as proximate to the farm institute’s property as is blue heron and we are persuaded by the testimony of mr laporte that the enhanced value of lot on account of the conservation restrictions is lessened by the fact that some public activity was expected to occur on the farm institute’s property for the reasons previously given we will increase mr czupryna’s values to account for the value of the new beach rights that attached to the four properties 37we note that these values without consideration of the enhanced values stemming from the restrictions are consistent with the corresponding sale s occurring in as adjusted slightly to take into account the passage of time and the difference in acreage between each property in question and that of its corresponding comparable sale s while the experts included as comparable sales properties that sold before we consider those sales to be unrepresentative of the fair market values of the four properties we also note that the benchmark 20-percent increase in value on account of the restrictions is reasonable on the basis of the record at hand absent a special circumstance such as the one that reduced that rate to percent in the case of blue heron f horse barn lease overview mr laporte appraised the leasehold interest under the horse barn lease at dollar_figure rounded as of july dollar_figure mr czupryna appraised the same leasehold interest at dollar_figure rounded as of july dollar_figure mr czupryna explained that he could not find any comparable rental values for valuing this lease mr laporte and mr czupryna used the same method to appraise the leasehold interest they both valued the horse barn and then separately valued the lease of the grazing and paddock area they agreed that the value of the leased half of the barn was dollar_figure they differed on the value of the right to use the grazing and paddock area 38in his date appraisal mr laporte valued the horse barn lease at dollar_figure however during testimony mr laporte corrected a calculation error to arrive at the dollar_figure 39as mentioned earlier mr laporte at the request of petitioners issued a retrospective appraisal of the horse barn lease the aldeborgh lease and the wild right-of-way relocation in preparation for this litigation 40mr czupryna calculated that the value of the horse barn lease was dollar_figure and then rounded that amount down to dollar_figure 41although mr czupryna states in his report that he valued the leasehold interest as of date he acknowledges earlier in the report that the leasehold interest did not arise until date when the horse barn lease was executed we consider the date date to be a typographical error and treat that date as date using an income approach mr laporte and mr czupryna each determined the value of the right to use the grazing and paddock area they began their calculations with the value of the underlying land and adjusted that value to arrive at the fair_market_value of the horse barn leasedollar_figure we compare their calculations as follows 42the lease did not indicate the size of the grazing and paddock area as it existed when the parties entered into the lease however the lease provides that the relocated grazing and paddock area would be no larger than acres both experts assumed in their appraisal reports that the grazing and paddock area was acres we do the same mr laporte mr czupryna value of acres dollar_figure maximal use factor1 x dollar_figure big_number fair annual return on land x dollar_figure annual land rent big_number adjustment for infrequency of use x dollar_figure adjusted annual land rent2 big_number inwood annuity factor for years pincite percent3 x present_value of rent big_number depreciated cost of barn big_number fair_market_value big_number dollar_figure x dollar_figure big_number x dollar_figure big_number --- big_number x big_number big_number big_number 1the maximal use factor represents hcac’s right with maximum use of the barn to use percent of the grazing and paddock area for its horses 2the corresponding monthly rent is approximately dollar_figure and dollar_figure respectively 3the inwood annuity factor helps ascertain the value of the stream of income for the duration of the lease and the present_value of the land at the time the owner regains full control of it at the end of the lease and renewal option see estate of folks v commissioner tcmemo_1982_43 we now turn to discuss the three differences in those calculations and our conclusion on the appropriate value land value the experts derived different values for the acres of land mr laporte valued the land at dollar_figure per acre x dollar_figure dollar_figure as rounded mr czupryna valued the land at dollar_figure per acre x dollar_figure dollar_figure according to mr laporte’s appraisal report mr laporte derived his per-acre value from a appraisal of acres of restricted land assessed to tnc his report however does not identify the land or the appraisal on which he relied mr czupryna’s report indicated that he based his valuation of the land on an analysis of several comparable sales although his report does not identify the comparable sales he testified that the comparable sales were a sale of acres of conservation-restricted land in chilmark another town on martha’s vineyard where the unrestricted portion sold for approximately dollar_figure per acre two parcels of conservation-restricted farmland located in westport on the mainland opposite martha’s vineyard that sold for roughly dollar_figure to dollar_figure and other comparable sales of conservation-restricted property in massachusetts at the high end mr laporte’s value for the land strikes us as simply too low although neither expert fully explained how he arrived at his per-acre value real_estate on martha’s vineyard is very valuable especially in that part of the island the evidence as unsatisfying as it is leaves us with the distinct impression that mr czupryna’s per-acre value is more reliable than mr laporte’s after analyzing the sales referenced by the experts and our decision with respect to the four properties we conclude that the applicable fair_market_value of the grazing and paddock land was not less than dollar_figure per acre we therefore adopt mr czupryna’s valuation of the land at dollar_figure rate of return mr laporte and mr czupryna applied different fair annual return rates to ascertain a fair annual rental return on the land mr laporte used a 7-percent annual return rate mr czupryna used an 8-percent annual return rate mr czupryna testified that a fair annual return rate for agricultural land ranges from to percent and that crop- producing land generally yields a higher return than pasture land he testified that restrictions placed on property by a lease could decrease the fair rate of return he testified that he set his rate pincite percent because that rate represents a low- risk rate that he previously used on land rentals to measure a reasonable expectation that rental income would be received on the rental property he testified that a or 8-percent annual rate reflected a fair return on agricultural land at that time he testified that the term agricultural land generally included both land on which crops could be grown and land for grazing or pasture and that rental values are greater for agricultural crop land as opposed to other types of agricultural land under the terms of the lease the acres of land could be used only for grazing and exercising horses the limited utility of the land therefore supports the lower 7-percent annual return rate used by mr laporte as opposed to the 8-percent annual return rate used by mr czupryna we therefore adopt mr laporte’s 7-percent annual return rate as the appropriate rate vacancy adjustment the experts disagree on whether a vacancy adjustment applies to decrease the projected annual land rent mr laporte applied a 50-percent vacancy adjustment mr czupryna applied no vacancy adjustment mr laporte testified that his vacancy adjustment takes into account a situation where a lessor could not lease the property during every month of the lease’s term mr laporte has failed to persuade us that a vacancy adjustment is warranted on the facts before us the lease gave hcac the right to use half of the horse barn and a portion of the grazing and paddock area essentially rent free for the next years and the appraisal of the lease should reflect that right whether hcac takes advantage of that right after entering into the lease is irrelevant we hold that a vacancy adjustment is not warranted in arriving at the fair_market_value of the leasehold interest conclusion the fair_market_value of the horse barn lease as of date is dollar_figure dollar_figure x dollar_figure x dollar_figure x big_number dollar_figure g aldeborgh lease overview mr laporte appraised the aldeborgh lease at dollar_figure rounded as of date mr czupryna appraised the aldeborgh lease at dollar_figure rounded as of july dollar_figure both experts used a market approach to ascertain the applicable_value of the land underlying the aldeborgh lease and then an income approach to ascertain the value of the aldeborgh lease the experts applied the same general formula under their income approaches their calculations are as follows mr laporte mr czupryna value of underlying land dollar_figure discount for use limitation pincite percent big_number adjusted_value of underlying land fair annual return on land x dollar_figure annual rent1 big_number discount for use limitation pincite percent --- adjusted land rent big_number inwood annuity factor big_number for years x big_number fair_market_value dollar_figure --- big_number x dollar_figure big_number big_number big_number x big_number 1the corresponding monthly rent is approximately dollar_figure and approximately dollar_figure respectively 43although mr czupryna again stated that he used the date date as his valuation_date the leasehold interest did not exist until date when the lease was executed we again consider the july date as a typographical error and treat the valuation_date as date we now turn to discuss the four differences in those calculations and our conclusion on the appropriate value land value the experts disagree on the appropriate value of the land underlying the aldeborgh lease mr laporte valued the land at dollar_figure mr czupryna valued the land at dollar_figure mr laporte derived his value by determining that the land was worth dollar_figure per square foot rounded which he reportedly ascertained from his dollar_figure appraisal of lot as part of his 33-lot subdivision plan reportdollar_figure he next applied the unrounded square- foot value to the big_number square-foot building envelope and valued the building envelope at dollar_figure big_number x dollar_figure59 mr czupryna valued the land by multiplying the entire dollar_figure acres of lot by dollar_figure per acre the same per-acre value that he used for the horse barn lease the aldeborgh lease provides that the ground leased premises include lot and contrary to mr laporte’s calculations the lease does not restrict the leased land only to the building envelope mr czupryna by contrast concluded that the underlying land subject_to the aldeborgh lease includes the 44the square-foot value of lot assuming the entire lot is worth dollar_figure equals dollar_figure59 dollar_figure big_number sq ft acre x dollar_figure acres of lot mr laporte actually appraised lot at dollar_figure in his 33-lot subdivision report while the record sometimes refers to lot as lot the record does not show why mr laporte used dollar_figure as his appraised value entire dollar_figure acres of lot dollar_figure we agree we further agree with mr czupryna’s dollar_figure per-acre valuation of the underlying land for the same reasons stated with regard to the valuation of the land subject_to the horse barn lease we conclude that lot was worth dollar_figure for purposes of valuing the aldeborgh lease dollar_figure acre x dollar_figure acres discount for restricted use each expert applied a discount to reflect the restrictions on use set forth in the aldeborgh lease eg that construction on lot is limited to the building of a barn primarily for the storage of the lessee’s personal_property and related and incidental uses of no more than big_number square feet on a specific big_number square-foot section of the lot however each expert applied a different discount rate to arrive at his adjusted land rentdollar_figure mr laporte applied a 35-percent discount rate mr 45mr czupryna appropriately accounts for hcac’s restricted use of the entire lot by discounting the projected annual rent through the use limitation discount rate 46the experts also applied their discount rates to different bases mr laporte ascertained his adjusted land rent by using a formula that applied his discount rate to the value of the underlying land and then multiplied the result by his fair return rate mr czupryna ascertained his adjusted land rent by using a formula that multiplied the value of the underlying land by his annual return rate and then applied his discount rate from a mathematical point of view neither expert’s conclusion as to the amount of the adjusted land rent would have changed had he followed the formula used by the other expert see generally research education association super review of basic math and pre-algebra explaining that under the commutative continued czupryna applied a 50-percent discount rate neither expert adequately explained how he ascertained the discount rate however given the size of the property and the permissible construction that could be done thereon we conclude that the applicable discount rate is the 50-percent rate used by mr czupryna as opposed to the lower rate used by mr laporte fair return rate the experts applied different fair annual return rates mr laporte used a 7-percent rate mr czupryna used an 8-percent rate for the reasons stated in our analysis regarding the horse barn lease we conclude that percent was a reasonable fair annual return rate inwood annuity factor the experts used different inwood annuity factors mr laporte’s inwood annuity factor was based on a 7-percent interest rate mr czupryna’s inwood annuity factor was based on an 8-percent interest rate both experts used an 8-percent interest rate to ascertain the annuity factor applicable to the horse barn lease petitioners did not offer any evidence explaining why mr laporte used different inwood annuity factors for the leases and we see no reason the rates should be different we hold that the continued and associative properties of multiplication the order in which three numbers are multiplied does not change the product of those numbers applicable inwood annuity factor is based on an 8-percent interest rate conclusion the fair_market_value of the aldeborgh leasehold interest as of date is dollar_figure dollar_figure x dollar_figure x - x dollar_figure h wild right-of-way relocation petitioners contend that the relocation of the wild driveway did not have a material effect on the value of petitioners’ properties respondent contends that the value of the wild right-of-way relocation was dollar_figure the parties do not dispute that tnc paid dollar_figure for the relocation and the evidence includes an invoice substantiating that amount each party’s contention on this issue is based primarily on the related testimony of the other party’s expert mr laporte estimated that the wild right-of-way relocation increased the value of sanderling by dollar_figure the cost of the relocation mr czupryna stated in his report that the relocation was a housekeeping detail and did not measurably improve the value of sanderling mr czupryna neither adopted nor rejected mr 47the relocation of the wild driveway did not occur until sometime in however in the final agreement tnc agreed to relocate the wild driveway on demand of hcac for dollar_figure as of the closing date laporte’s conclusion that the fair_market_value of the wild right-of-way relocation was dollar_figure respondent argues that the issue is not whether the relocation enhanced the value of sanderling but rather whether petitioners through hcac received anything of value from the relocation mr cohan testified that his family received a benefit from the relocation of the wild family right-of-way because the right-of-way no longer cut across his property sanderling in addition mr cohan testified that the relocation improved the aesthetics of his property mr laporte opined that the value received was equal to the cost of the relocation although mr czupryna concluded that the relocation did not measurably improve the value of sanderling he did not opine whether the relocation of the right-of-way benefited petitioners without regard to the value of the affected property in the absence of more fully developed appraisals we conclude that the relocation of the wild family right-of-way provided a benefit to petitioners equal to the cost of the relocation or dollar_figure i new beach rights mr laporte appraised the new beach rights that attached to the existing properties at dollar_figure per lot and he appraised the new beach rights that attached to the four properties at dollar_figure to dollar_figure per lot mr czupryna appraised the new beach rights that attached to the existing properties at dollar_figure per lot using an income_method both experts analyzed comparable sales of beach rights in chilmark over people shared those rights but the comparable rights unlike the new beach rights included amenities such as lifeguard services toilets and cabanas the comparable beach rights were as follows date of sale date date date price1 dollar_figure big_number big_number 1one of the two appraisal reports reverses the sale prices for the date and date sales the specific dates of these sales are not material to our analysis mr laporte discounted to dollar_figure the value of the new beach rights that attached to the existing properties because the property owners namely petitioners and the aldeborgh children already had personal beach rights under the agreement the new beach rights could not be transferred separately from the lots and the properties were within walking distance of a public beach respondent asserts that mr laporte’s use of this discount misapplies the definition of fair_market_value as respondent sees it a prudent seller would not accept a lower price for the new beach rights just because the buyer already had personal beach rights we agree the value of the new beach rights must be determined without considering the particular circumstances of a specific buyer or a specific seller and the views of both hypothetical persons must be taken into account see bank one corp v commissioner t c pincite in addition focusing too much on the view of one of these hypothetical persons to the neglect of the view of the other hypothetical person is contrary to a determination of fair_market_value mr laporte took into account the personal circumstances of the property owners in valuing the new beach rights that attached to the existing properties those new beach rights were deeded rights that attached to and would be conveyed with petitioners’ and the aldeborgh children’s existing properties we are convinced that a hypothetical willing buyer of petitioners’ and the aldeborgh children’s existing properties would view the private beach rights as a very valuable attribute of property ownership and would pay accordingly we are also convinced that no reasonable hypothetical willing buyer or seller would conclude that access to a public beach on martha’s vineyard especially during high season would diminish the value of the private beach rights to those ends mr czupryna testified that he had valued many beach rights on martha’s vineyard and that homeowners on martha’s vineyard whose properties were not close to the beach were buying beach rights to ensure themselves access to a private beach and to raise the value of their properties while he acknowledged that the new beach rights differed significantly from the comparable beach rights in chilmark petitioners did not introduce any other evidence to prove that the appraised value of each new beach right was less than dollar_figure the value determined by mr czupryna as to the new beach rights attaching to the existing properties accordingly given our conclusion supra that the fair_market_value of all the new beach rights is the same we conclude that the value of each new beach right was dollar_figure iv gain from the sale of the rights of first refusal a overview gross_income means all income from whatever source derived including gains derived from dealings in property sec_61 gain from the sale_or_exchange of property must be recognized unless the code provides otherwisedollar_figure sec_1001 sec_1001 defines gain from the sale_or_other_disposition of property as the excess of the amount_realized on the sale of sec_453 and b for example generally provides that income from an installment_sale is taken into account under sec_453 neither party claims that hcac’s sale of the rights of first refusal was an installment_sale property over the adjusted_basis of the property sold or exchanged see also sec_1_61-6 income_tax regs b amount_realized the first step in determining gain on the sale of property involves calculating the amount_realized the amount_realized is the sum of any money received plus the fair_market_value of any property received sec_1001 12_tc_235 affd 180_f2d_140 8th cir the fair_market_value of property is a question of fact and property lacks a fair_market_value only in rare and extraordinary circumstances sec_1_1001-1 income_tax regs hcac included in the amount it realized from its sale of the rights of first refusal the values of the four properties inclusive of what hcac claimed was the value of the new beach rights that attached thereto the cash payments for the past and current legal fees and the tax make-whole payment hcac did not include the value of the new beach rights that attached to the existing properties or the value of the release of the reciprocal right we decide whether the fair market values of those omitted items were includable in the amount hcac realized on the sale of the rights of first refusaldollar_figure 49in addition to these omitted items hcac excluded the values of the horse barn lease the aldeborgh lease the wild right-of-way relocation the lot option and the land bank fees paid on behalf of hcac petitioners concede that the values continued petitioners argue that hcac did not realize the values of the omitted items on its sale of the rights of first refusal respondent argues to the contrary we agree with respondent if hcac received consideration in exchange for the rights of first refusal hcac must include that consideration in calculating the amount it realized from the sale sec_1001 hcac received the new beach rights attaching to the existing properties and the release of the reciprocal right as part of the consideration for its sale of the rights of first refusal and both items had significant value sec_1001 requires that the values of those items be included in hcac’s amount_realized for purposes of calculating the gain on the sale of the rights of first refusal number of new beach rights petitioners and respondent dispute the number of new beach rights that hcac received from tnc as to the existing properties petitioners argue that hcac received three such new beach rights while respondent argues that those new beach rights totaled seven we disagree with both parties a petitioners’ position petitioners argue as to the existing properties that hcac received only the three new beach rights that related to them personally and that any remaining new beach rights attached to continued of those items were includable in the amount hcac realized on the sale of the rights of first refusal properties owned by the aldeborgh children petitioners contend that they should not have to include the value of the new beach rights that attached to and benefited the aldeborgh children they contend that the value relating to the new beach rights that attached to the aldeborgh children’s property should be taxable to the aldeborgh children and not to petitioners petitioners argue that although the aldeborgh children were never formal members of hcac they should be recognized as partners for federal_income_tax purposes because they contributed capital to and received proceeds from hcac with regard to the rights of first refusaldollar_figure in determining the amount_realized on the sale of the rights of first refusal we must include the value of all consideration that hcac received in the transaction a review of the final agreement confirms that all of the new beach rights including the rights that attached to the aldeborgh children’s properties were part of the consideration hcac received we conclude therefore that the value of the new beach rights that attached to the aldeborgh children’s property must be included in hcac’s amount_realized for purposes of determining hcac’s gain on the sale 50as mentioned supra p hcac is treated as a partnership for federal_income_tax purposes its members therefore are considered to be partners the question remains whether the aldeborgh children should be considered partners of hcac for federal_income_tax purposes and if they should whether any of the gain attributable to the new beach rights that attached to their properties as a result of the transaction should be taxed to them the code and the regulations do not give much guidance regarding the definition of a partner for federal_income_tax purposes sec_761 defines a partner as a member of a partnership sec_704 provides that a person shall be recognized as a partner if he or she owns a capital interest in a partnership in which capital is a material_income-producing_factor whether or not such interest was derived by purchase or gift from any other persondollar_figure that provision is not limited to family partnerships but extends to all partnerships 447_f2d_547 7th cir affg 54_tc_40 the aldeborgh children did not own a capital interest in hcac although the record provides little detail about the transfer to hcac of the aldeborgh children’s interests in the rights of first refusal it appears that the aldeborgh children assigned all of their interests in those rights to hcac without 51a capital interest in a partnership is an interest in the assets of the partnership which is distributable to the owner of the capital interest upon his or her withdrawal from the partnership or upon the partnership’s liquidation sec_1 e v income_tax regs seeking or receiving any consideration for the transferdollar_figure they are not listed as hcac members or partners and the record does not reveal that they participated in the events leading up to the date closing we conclude that the aldeborgh children are not partners of hcac within the meaning of sec_704 petitioners argue for the first time in their reply brief that the aldeborgh children are partners of hcac under the general definition of partner in sec_761 if acting in good_faith and with a business_purpose they intended to join together as partners of hcac see 337_us_733 69_tc_119 petitioners elicited no testimony at trial regarding the aldeborgh children’s intent to carry on a business as members of hcac and they introduced no other evidence that would establish that intent the record also does not otherwise include any proof that the aldeborgh children in good_faith and with a business_purpose intended to join hcac as members we conclude that the aldeborgh children are not partners of hcac for federal_income_tax purposes and that none of the new beach rights are taxable to the aldeborgh children as partners of hcac 52to be sure the aldeborgh children’s rights of first refusal were worth significantly less than the rights of first refusal which the aldeborghs and the marshall cohans held because the children’s rights were only exercisable if the aldeborghs and the marshall cohans failed to exercise their rights b respondent’s position respondent argues as to the existing properties that hcac received seven new beach rights from tnc and he relies on a document titled easement for beach rights to support his argument respondent’s reliance is misplaced although the easement for beach rights may indicate that hcac received seven beach rights the final agreement clearly states that tnc granted hcac six new beach rights those six new beach rights consisted of three beach rights that attached to petitioners’ three existing properties and three new beach rights that attached to the aldeborgh children’s three properties the number of new beach rights set forth in the final agreement is consistent with the number of new beach rights that mr czupryna valued in his appraisal report consistent with the final agreement we find that hcac received from tnc in the transaction six new beach rights attaching to the existing properties release of the reciprocal rights encumbering the aldeborgh children’s existing properties petitioners argue that the value of the release of the reciprocal rights that encumbered the aldeborgh children’s property should not be included in petitioners’ gross_income they make the same argument that they made regarding the new beach rights that attached to the aldeborgh children’s properties for the reasons stated with regard to the new beach rights we conclude that the value of the release of the reciprocal right encumbering the aldeborgh children’s properties is included in hcac’s amount_realized for purposes of calculating the gain on the disposition of the rights of first refusal we conclude similarly that any gain attributable to those reciprocal rights is taxable to the members partners of hcac none of whom were the aldeborgh children c adjusted_basis in order to calculate the gain realized from the transaction we must subtract hcac’s adjusted_basis in the rights of first refusal from the amount_realized by hcac from its sale sec_1011 generally provides that a taxpayer’s adjusted_basis for determining the gain from the sale_or_other_disposition of property shall be its cost adjusted to the extent provided by section dollar_figure see also sec_1012 under sec_1016 the basis_of_property must be adjusted for expenditures receipts losses or other items properly chargeable to capital_account a taxpayer has the burden of proving the basis_of_property for purposes of determining the amount of gain the taxpayer must recognize 271_f2d_44 9th cir affg tcmemo_1957_193 53the special adjusted_basis computation rule that applies to bargain sales to charitable organizations is inapplicable because hcac was not allowed to claim a charitable_contribution_deduction see sec_1011 sec_1_1011-2 income_tax regs hcac reported on it sec_2001 schedule d capital_gains_and_losses that its basis in the rights of first refusal was dollar_figure respondent concedes that dollar_figure of the dollar_figure is included in hcac’s basis while petitioners concede that dollar_figure is not includeddollar_figure in addition petitioners did not introduce any evidence substantiating the dollar_figure in bookkeeping and accounting expenditures the dollar_figure paid to pmbc and the dollar_figure paid to horsley witten which were included in the dollar_figure we sustain without further comment respondent’s determination that the dollar_figure dollar_figure and the dollar_figure are not included in hcac’s adjusted_basis of the rights of first refusal see id and we turn to decide whether the remaining items in the dollar_figure each of which was personally paid_by mr hughes should be included in hcac’s basis those remaining items are the dollar_figure paid 54respondent’s concession reflects the dollar_figure of capital expenditures paid to nutter and the dollar_figure paid to horsley witten respondent stipulated that if the court holds that the disposition of the rights of first refusal qualifies for capital_gain treatment respondent concedes that the dollar_figure paid to horsley witten is included in the adjusted_basis of those rights it appears that there is an error in the stipulation of facts regarding the horsley witten payment the parties stipulated that hcac paid dollar_figure in and dollar_figure in yet they stipulated hcac paid dollar_figure to horsley witten we leave it to the parties to account for this discrepancy in their computation s under rule 55petitioners’ concession reflects the dollar_figure paid to nutter for hcac’s sec_212 expenses the dollar_figure paid to nutter for the marshall cohans’ sec_212 expenses and the dollar_figure paid to nutter for nondeductible personal expenditures to wallace co the dollar_figure success fee paid to nutter and the dollar_figure paid to nutter for tax advicedollar_figure wallace co payment petitioners argue that the wallace co payment should be included in hcac’s basis in the rights of first refusal they contend the payment was for the wallace letter which mr hughes used to negotiate the amount of the escrow account covering the tax make-whole payment as mr hughes sees it the wallace letter helped ensure that tnc placed adequate funds in escrow to cover the tax make-whole payment respondent contends that the wallace co payment was not entirely for the wallace letter but was partly for consulting work as respondent sees it none of the dollar_figure is deductible because petitioners failed to establish the portion of the dollar_figure that is attributable to the wallace letter respondent also argues that the payment even if entirely for the wallace letter is not entirely includable in hcac’s basis in the rights because the wallace letter related to the values of items that 56after trial petitioners moved to reopen the record for additional evidence petitioners sought to have admitted the testimony of mr hughes regarding the verification of certain checks that he wrote despite several requests from respondent before trial petitioners refused to provide documentation to support their claimed deduction in accordance with the court’s pretrial order we therefore denied petitioners’ motion and we decide this issue on the record before us hcac received in the transaction and not to the value of the rights of first refusal we hold that petitioners have failed to prove that the wallace co payment is included in hcac’s adjusted_basis in the rights of first refusal despite several requests from respondent before and during trial petitioners did not provide any evidence to prove that the wallace co payment is included in the rights’ adjusted_basis and they did not call mr wallace as a witness to testify as to the services he rendered in consideration for the payment in addition hcac obtained the wallace letter to estimate the tax make-whole payment and the letter reflects mr wallace’s opinion on the value of the consideration that hcac and petitioners were to receive from tnc not his opinion on the value of the rights of first refusal we sustain respondent’s determination on this issue success fee mr hughes paid a dollar_figure success fee to nutter the amount of this fee was not set until after the consummation of the transaction petitioners assert that the success fee represents a contingency fee for the successful disposition of the rights of first refusal to tnc and for the protection of that right in the wallace litigation however they did not introduce any evidence from which we can determine the appropriate treatment of the success fee consequently on the record before us we cannot conclude that the success fee payment is properly included in hcac’s adjusted_basis in the rights of first refusal we therefore sustain respondent’s determination on this issue see o’neill v commissioner f 2d pincite tax_advice mr hughes paid dollar_figure to nutter for tax_advice petitioners argue that this payment related to mr fryzel’s and mr gleason’s work during the negotiations and closing of the final agreement respondent contends that the payment was a deductible expense under sec_212 because it related to reporting the transaction on hcac’s and petitioners’ federal_income_tax returns and thus does not increase hcac’s adjusted_basis sec_212 lets individuals deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax any payments deductible under sec_212 do not increase a taxpayer’s adjusted_basis in property see sec_1_1016-2 income_tax regs we conclude that the dollar_figure payment was for mr fryzel’s advice concerning hcac’s and petitioners’ reporting of the transaction for federal_income_tax purposes mr fryzel testified that he advised hcac on whether to include in income the value of the new beach rights and the release of the reciprocal right in addition mr ridgeway sent mr hughes a letter stating that on the basis of advice from mr fryzel certain enhancements were excluded in calculating petitioners’ reporting positions ms mcmorrow also sent a date email to mr ridgeway and mr fryzel regarding hcac’s tax_liability with an attached chart of petitioners’ reporting positions petitioners had detailed invoices from nutter regarding the tax_advice payment but they did not introduce those invoices during trial the evidence in the record regarding the nutter payment is not sufficient to satisfy petitioners’ burden_of_proof on this issue we are unable to determine what part if any of the tax_advice payment related to advice other than in connection with determining hcac’s or petitioners’ federal_income_tax liability we sustain respondent’s determination on this issue see o’neill v commissioner supra pincite v character of gain the parties dispute whether hcac’s gain on the sale of the rights of first refusal is taxable as a long-term_capital_gain or as ordinary_income petitioners argue that the gain is taxable as a capital_gain because hcac’s disposition of the rights was a sale_or_exchange of a capital_asset within the meaning of sec_1222 respondent argues that the disposition was not a sale_or_exchange because the rights were personal and nontransferable under the terms of the agreement in addition respondent asserts the rights of first refusal were not sold or exchanged hcac canceled or terminated those rights or they simply ceased to exist respondent does not dispute that the rights of first refusal were capital assets we agree with petitioners on this point hcac’s gain on its disposition of the rights of first refusal is taxable as a long-term_capital_gain if the disposition was the sale_or_exchange of a capital_asset held for more than year see sec_1222 see also 321_us_231 the code does not define the term sale_or_exchange for purposes of sec_1222 however courts have generally defined the term sale by its ordinary meaning to denote a transfer of property for a fixed amount in money or its equivalent 313_us_247 ray v commissioner 18_tc_439 affd 210_f2d_390 5th cir the term exchange is construed similarly except that an exchange reflects the fact that no price is set for the property exchanged 142_f2d_363 4th cir affg 1_tc_1204 respondent’s arguments rest on his proposed finding that hcac terminated the rights of first refusal as opposed to transferring those rights to tnc respondent supports his argument with another proposed finding that hcac could not have sold or exchanged the rights of first refusal because they were personal and nontransferable the record however does not support either proposed finding and we decline to make either to the contrary the record establishes and we find that hcac sold the rights to tnc in consideration for money and property and tnc in turn terminated the rights after receiving their passage incident to its purchase of the farm from the wallace family we read nothing in the agreement that provides nor do we find that the rights while personal could not be transferred to hcac or to tnc under the facts herein in fact respondent’s argument is contrary to the parties’ stipulation no and to respondent’s determination in the notices of deficiency the stipulation states that the rights of first refusal were assigned to hcac in december of the notices state that hcac conveyed the rights of first refusal to tncdollar_figure respondent also argues that hcac could not have sold the rights of first refusal because those rights vanished with the transaction incident to the wallace family’s sale of the 57moreover regardless of whether the rights of first refusal were transferable we find that the rights were in fact transferred first to hcac and later to tnc and that the later transfer was apparently done with the knowledge and consent of all persons with an interest in those rights respondent also argues that the substance of the transaction compels a holding for him we disagree the mere fact that the rights of first refusal may have had to be terminated for the transaction to occur does not necessarily mean that hcac had to be the one who terminated those rights encumbered land respondent relies primarily upon 111_tc_256 affd 196_f3d_866 7th cir to support this argumentdollar_figure respondent’s reliance on nahey is misplaced in nahey v commissioner supra pincite we concluded that proceeds from the payment of the settlement of a lawsuit were taxable as ordinary_income because the settlement was not a sale_or_exchange under sec_1222 we noted that the rights in the lawsuit vanished both in form and substance on receipt of the payment and that the payor did not receive any property or property rights which could later be transferred id pincite- we analogized the payment to an extinguishment of a debt id in contrast to the facts of nahey hcac’s sale of the rights of first refusal was not an extinguishment of a claim the owner of the encumbered land continued to have rights in the property the release gave the owner of the encumbered land the right to 58respondent also relies on other cases each of which is factually distinguishable from this case for example respondent cites 148_f3d_186 2d cir revg 108_tc_208 where the court held that there was no sale_or_exchange under sec_1222 on the cancellation of forward contracts because on cancellation the contract the underlying asset ceased to exist and all rights and obligations with respect to that contract were released here the underlying asset the encumbered land did not cease to exist on the release of the rights and the owner of the encumbered land continued to have rights in the property immediately sell the property without having to offer it first to the marshall cohans and the aldeborgh families for the price stated in the agreement additionally the underlying asset here the encumbered land did not cease to exist as did the lawsuit in nahey congress enacted the capital_gain provisions to relieve taxpayers of the heavy tax burden that resulted from situations like this one where a capital_asset has appreciated over time see 350_us_46 stating that capital_gains treatment was intended ‘to relieve the taxpayer from excessive tax burdens on gains resulting from a conversion of capital investments and to remove the deterrent effect of those burdens on such conversions ’ quoting 287_us_103 the marshall cohans and the aldeborgh families held the rights of first refusal for more than years and during that time the value of the rights fluctuated with the value of the encumbered land the appreciation did not result from ordinary_income type activities but from the market_value of the encumbered land see michot v commissioner tcmemo_1982_128 we hold that hcac’s sale of the rights of first refusal is a sale_or_exchange of a capital_asset under sec_1222 and that the resulting gain is taxed as a long-term_capital_gain vi accuracy-related_penalties a overview respondent contends that petitioners are liable for the sec_6662 penalties on alternative grounds the underpayments were attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 or there were substantial understatements of income_tax within the meaning of sec_6662 petitioners contend that they are not liable for the sec_6662 penalties because they were not negligent there are no substantial understatements of income_tax and in any event they qualify for relief from the penalties under sec_6664 b in general sec_6662 and b authorizes the commissioner to impose an accuracy-related_penalty equal to percent of the portion of an underpayment attributable to negligence or to disregard of rules or regulations in this context negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonable prudent person would do under the circumstances negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs the commissioner also is authorized to impose an accuracy- related penalty equal to percent of the portion of an underpayment attributable to a substantial_understatement_of_income_tax sec_6662 and b a substantial_understatement_of_income_tax with respect to an individual taxpayer exists if for any taxable_year the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 sec_6664 sets forth an exception to the imposition of a sec_6662 penalty it provides that generally no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion whether a taxpayer had reasonable_cause for and acted in good_faith with respect to part or all of an underpayment is determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id c respondent’s initial burden of production although an individual taxpayer bears the burden of proving that he or she is not liable for a sec_6662 penalty determined by the commissioner 150_f3d_1124 9th cir affg tcmemo_1996_176 the commissioner has the initial burden of producing evidence to support the applicability of such a penalty sec_7491 to meet this burden the commissioner must come forward with sufficient evidence to show that it is appropriate to impose the penalty see 116_tc_438 if the commissioner satisfies his burden of production the burden of producing evidence shifts to the taxpayer who must demonstrate by a preponderance_of_the_evidence that he or she is not liable for the penalty either because the penalty does not apply or because the taxpayer qualifies for relief under sec_6664 respondent introduced evidence showing that hcac petitioners and their counsel knew about the various items of consideration that hcac received in the transaction and that hcac petitioners and their counsel were well aware of the total consideration received when the bargain sale gift agreement and gift letter were being negotiated and finalized respondent also introduced evidence showing that hcac petitioners and their counsel knew or should have known that hcac’ sec_2001 income_tax return did not accurately report the amount_realized from the transaction and that hcac the hugheses and the marshall cohans claimed charitable_contribution deductions that were artificially inflated in amount through the exclusion of some of the consideration that hcac received in the transaction respondent also demonstrated that there were underpayments attributable to substantial understatements of income_tax on petitioners’ returns we conclude that respondent introduced sufficient evidence to satisfy his burden of production under sec_7491 d analysis we now turn to examine whether petitioners have proven that they are not liable for the sec_6662 penalties because respondent has met his burden of production petitioners must come forward with sufficient evidence to persuade the court that respondent’s determination is incorrect see higbee v commissioner supra pincite petitioners contend that sec_6664 relieves them from the sec_6662 penalties because they had reasonable_cause for the underpayments of tax and acted in good_faith with respect to the underpayments petitioners contend more specifically that mr hughes reasonably relied in good_faith on the advice of independent professional advisers mr fryzel and mr ridgeway regarding the proper reporting of the transaction and the marshall cohans and the aldeborghs reasonably relied in good_faith on the schedules k-1 issued to them by hcac for the reporting of the transaction petitioners have the burden of proving reasonable_cause and good_faith id a taxpayer’s reasonable reliance in good_faith on the advice of an independent professional adviser as to the tax treatment of an item can constitute reasonable_cause under certain circumstances see 469_us_241 sec_1_6664-4 income_tax regs the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify the taxpayer’s reliance on him or her the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see neonatology associates p a v commissioner t c pincite 113_tc_135 we conclude that petitioners acted with reasonable_cause and in good_faith as to the underpayments attributable to the omission of the values of the new beach rights and the release of the reciprocal right from hcac’s amount_realized on the sale of the rights of first refusal and the undervaluation of the four properties petitioners introduced both documentary and testimonial evidence establishing hcac’s reliance on mr fryzel’s advice regarding whether the new beach rights and the release of the reciprocal right should be included in the amount_realized and hcac’s reliance on mr laporte’s appraisals of the four properties both mr fryzel and mr laporte were experienced professionals who had sufficient expertise to justify the reliance placed upon them the evidence establishes that hcac provided mr fryzel and mr laporte with necessary and accurate information regarding the transaction and that hcac and petitioners reasonably relied on those professionals’ advice in reporting the transaction thus petitioners are not liable for the sec_6662 penalties on the underpayments attributable to those items however we reach a different conclusion with respect to the remaining portions of the underpayments petitioners have not established that they acted with reasonable_cause and in good_faith with respect to the remaining underreporting of gain on the sale of the rights of first refusal petitioners also have not established that the hugheses and the marshall cohans acted with reasonable_cause and in good_faith with respect to the charitable_contribution deductions to both ends petitioners have not introduced any credible_evidence indicating that they sought professional advice regarding the substantiation of the charitable_contribution deductions or the treatment of the horse barn lease aldeborgh lease lot option wild right-of-way relocation and land bank fees petitioners knew they received those items however they failed to seek professional advice regarding whether those specific items should have been included in the gift letter and in hcac’s income on the sale of the rights instead petitioners blindly relied on the gift letter from tnc despite their knowledge that tnc had a financial stake in the reporting of the transactiondollar_figure the record also contains no evidence that hcac or petitioners sought professional advice regarding the items erroneously included in the basis of the rights of first refusal we also disagree with petitioners’ argument that the marshall cohans and the aldeborghs acted with reasonable_cause and in good_faith by relying on the schedules k-1 issued by hcac a taxpayer may not rely on the information on an information_return eg a schedule_k-1 if the taxpayer knows or has reason to know that the information is incorrect sec_1 b income_tax regs the marshall cohans and the aldeborghs knew or should have known through their agent mr hughes that they were receiving the benefit of omitting items from the amount_realized on the sale of the rights in addition the marshall cohans knew that they were receiving the benefit of omission of the wild right-of-way relocation from the gift letter despite 59petitioners on the other hand lacked any financial stake in the accuracy of the reporting of the transaction because tnc and hcac had agreed that tnc would pay any_tax penalties or interest petitioners owed as to the transaction their knowledge there is no credible_evidence in the record that they sought the advice of a tax professional regarding the proper treatment of those items we have no basis for deciding that the marshall cohans and the aldeborghs acted with reasonable_cause and in good_faith in relying on the schedules k-1 under these circumstances consequently we sustain respondent’s determination of negligence penalties under sec_6662 and b with regard to petitioners’ underpayments attributable to the denial of the charitable_contribution deductions and the underreporting of gain on the sale of the rights of first refusal relating to the omission of the horse barn lease the aldeborgh lease the lot option the wild right-of-way relocation and the land bank fees from the amount_realized on the sale and the overstatement of the rights’ adjusted_basis vii remaining arguments we have considered all arguments made by the parties and to the extent not discussed above we reject those arguments as irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
